Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

 

 

 

LOGO [g790137ex10_1logo.jpg]

Manufacturing Services Agreement

January 17, 2014



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE 1

     1   

INTERPRETATION

     1   

1.1.       DEFINITIONS

     1   

1.2.       CURRENCY

     5   

1.3.       SCHEDULES

     5   

1.4.       KERYX AND ITS AFFILIATES

     5   

ARTICLE 2

     6   

NPI’S MANUFACTURING SERVICES

     6   

2.1        MANUFACTURING SERVICES

     6   

2.2        TECHNICAL SERVICES

     8   

2.3        PRESENTATIONS, PUBLICATIONS AND PUBLICITY

     8   

2.4        INSPECTION OF API; RISK OF LOSS

     9   

ARTICLE 3

     9   

CUSTOMER’S OBLIGATIONS

     9   

3.1        PAYMENT

     9   

3.2        SUPPLY OF API AND OTHER MATERIALS, TITLE; RISK OF LOSS

     10   

3.3        DISPOSAL OF UNUSED AND WASTE MATERIALS

     10   

3.4        CUSTOMER COMPLIANCE

     10   

3.5        NPI COMPLIANCE

     10   

ARTICLE 4

     11   

FEES AND COMPONENT COSTS

     11   

4.1        FIRST YEAR PRICING

     11   

4.2        PRICE ADJUSTMENTS - ANNUAL OR YEAR OVER YEAR PRICE ADJUSTMENTS

     11   

4.3        PRICE ADJUSTMENTS - WITHIN THE CURRENT YEAR

     11   

4.4        ADJUSTMENTS DUE TO TECHNICAL CHANGES

     12   

4.5        MULTI-COUNTRY PACKAGING REQUIREMENTS

     13   

4.6        API ACCOUNTABILITY REPORTS

     13   

4.7        PRACTICAL YIELD

     13   

ARTICLE 5

     14   

ORDERS, SHIPMENT, INVOICING AND PAYMENT

     14   

5.1        ORDERS AND FORECASTS

     14   

5.2        RELIANCE BY NPI

     17   

5.3        BATCHES

     18   

5.4        SHIPMENTS

     18   

5.5        STORAGE OF FINISHED PRODUCT

     18   

5.6        INVOICES AND PAYMENTS

     18   

 

- i -



--------------------------------------------------------------------------------

ARTICLE 6

     19   

PRODUCT CLAIMS AND RECALLS

     19   

6.1        DELAYED DELIVERY

     19   

6.2        PRODUCT CLAIMS

     19   

6.3        PRODUCT RECALLS AND RETURNS

     20   

6.4        NPI’S RESPONSIBILITY FOR DEFECTIVE AND RECALLED PRODUCTS

     21   

6.5        DISPOSITION OF DEFECTIVE OR RECALLED PRODUCTS

     22   

6.6        HEALTHCARE PROVIDER OR PATIENT QUESTIONS AND COMPLAINTS

     22   

ARTICLE 7

     22   

CO-OPERATION

     22   

7.1        QUARTERLY REVIEW

     22   

7.2        GOVERNMENTAL AGENCIES

     22   

7.3        RECORDS AND ACCOUNTING BY NPI

     23   

7.4        INSPECTION

     23   

7.5        ACCESS

     23   

7.6        NOTIFICATION OF REGULATORY INSPECTIONS

     23   

7.7        REPORTS

     24   

7.8        FDA FILINGS

     24   

ARTICLE 8

     25   

TERM AND TERMINATION

     25   

8.1        INITIAL TERM

     25   

8.2        TERMINATION

     25   

8.3        PRODUCT DISCONTINUATION

     27   

8.4        OBLIGATIONS ON TERMINATION

     27   

ARTICLE 9

     28   

REPRESENTATIONS, WARRANTIES AND COVENANTS

     28   

9.1        AUTHORITY

     28   

9.2        CUSTOMER WARRANTIES

     29   

9.3        NPI WARRANTIES

     29   

9.4        DEBARMENT

     29   

9.5        PERMITS

     30   

9.6        NO WARRANTY

     30   

ARTICLE 10

     30   

REMEDIES AND INDEMNITIES

     30   

10.1      CONSEQUENTIAL DAMAGES

     30   

10.2      LIMITATION OF LIABILITY

     31   

10.3      NPI INDEMNITIES

     31   

10.4      CUSTOMER INDEMNITIES

     31   

10.5      INDEMNIFICATION PROCEDURES

     32   

 

- ii -



--------------------------------------------------------------------------------

ARTICLE 11

     33   

CONFIDENTIALITY

     33   

11.1      OBLIGATION

     33   

11.2      USE OF CONFIDENTIAL INFORMATION

     33   

11.3      OWNERSHIP OF CONFIDENTIAL INFORMATION

     33   

11.4      LEGAL DISCLOSURE

     33   

11.5      INJUNCTIVE RELIEF

     34   

11.6      TERM

     34   

ARTICLE 12

     34   

DISPUTE RESOLUTION

     34   

12.1      COMMERCIAL DISPUTES

     34   

12.2      TECHNICAL DISPUTE RESOLUTION

     34   

ARTICLE 13

     35   

INTELLECTUAL PROPERTY PROVISIONS

     35   

13.1      GRANT

     35   

13.2      OWNERSHIP

     35   

13.3      DISCLOSURE; ASSIGNMENT

     35   

13.4      PROSECUTION

     36   

13.5      NOTIFICATION OF IMPROVEMENTS

     36   

13.6      NO LICENSE

     36   

ARTICLE 14

     37   

MISCELLANEOUS

     37   

14.1      INSURANCE

     37   

14.2      INDEPENDENT CONTRACTORS

     37   

14.3      NO WAIVER

     38   

14.4      ASSIGNMENT

     38   

14.5      FORCE MAJEURE

     38   

14.6      ADDITIONAL PRODUCT

     38   

14.7      NOTICES

     39   

14.8      SEVERABILITY

     39   

14.9      ENTIRE AGREEMENT

     39   

14.10    OTHER TERMS

     40   

14.11    NO THIRD PARTY BENEFIT OR RIGHT

     40   

14.12    EXECUTION IN COUNTERPARTS

     40   

14.13    USE OF CUSTOMER NAME

     40   

14.14    GOVERNING LAW, VENUE

     40   

14.15    HEADINGS

     41   

 

- iii -



--------------------------------------------------------------------------------

Exhibit 10.1

 

MANUFACTURING SERVICES AGREEMENT

This MANUFACTURING SERVICES AGREEMENT (the “Agreement”) is made this 17th day of
January, 2014 (the “Effective Date”), by and between Keryx Biopharmaceuticals,
Inc. (“CUSTOMER”), a Delaware corporation having its principal office located at
750 Lexington Avenue, 20th Floor, New York, NY USA 10022, and Norwich
Pharmaceuticals, Inc. (“NPI”; CUSTOMER and NPI are each a “Party” and are
collectively the “Parties”), a Delaware corporation having its principal office
at 6826 State Highway 12, Norwich, NY, USA 13815.

THIS AGREEMENT WITNESSES THAT in consideration of the rights conferred and the
obligations assumed herein, and for other good and valuable consideration (the
receipt and sufficiency of which are acknowledged by each Party), and intending
to be legally bound, the Parties agree as follows:

ARTICLE 1

INTERPRETATION

1.1. Definitions.

The following definitions will apply to this Agreement:

 

  1.1.1. “Active Pharmaceutical Ingredients” or “API” means the bulk active drug
substances provided by CUSTOMER to NPI as set forth in Section 3.2;

 

  1.1.2. “Affiliate” shall mean, with respect to any Person, any individual,
corporation or other business entity that, either directly or indirectly,
controls such Person, is controlled by such Person, or is under common control
with such Person. For purposes of this definition, “control” shall be presumed
to exist if one of the following conditions is met: (a) in the case of corporate
entities, direct or indirect ownership of at least 50% of the stock or shares
having the right to vote for the election of directors, and (b) in the case of
non-corporate entities, direct or indirect ownership of at least 50% of the
equity interest with the power to direct the management and policies of such
non-corporate entities.

 

  1.1.3. “Annual Report” means the annual report as described in Title 21 of the
United States Code of Federal Regulations, Section 314.81(b)(2);

 

  1.1.4. “Annual Product Review Report” means the annual product review report
as described in Title 21 of the United States Code of Federal Regulations,
Section 211.180(e);

 

  1.1.5.

“Applicable Laws” means in relation to any undertaking and any circumstance, all
laws, regulations, standards determined by any governmental, supra-governmental



--------------------------------------------------------------------------------

  or regulatory authority and generally applicable industry or self-regulatory
standards, codes of practice and guidelines or other applicable matters of a
similar nature in force from time to time during the term of the Agreement,
whether the same are regional, national or international, which apply to such
undertaking or to such circumstance, including without limitation the laws of
the State of New York, of the United States of America, and of competent foreign
authorities as applicable, and Directive 2001/83/EC, Regulation (EC) 726/2004
and any applicable guidelines issued pursuant to such Directive and Regulation
and cGMP;

 

  1.1.6. “Authority” means any governmental, supra-governmental or regulatory
authority or agency that has responsibility to ensure compliance with Applicable
Laws and cGMP’s, including without limitation the FDA and the EMA;

 

  1.1.7. “Batch” means the Product produced during the same cycle of
manufacturing as set forth in Schedule B;

 

  1.1.8. “Business Day” means a day other than a Saturday, Sunday or a day that
is a statutory holiday in the United States of America or the State of New York;

 

  1.1.9. “cGMPs” means (i) current good manufacturing practices as described in
Parts 210 and 211 of Title 21 of the United States’ Code of Federal Regulations,
(ii) the then current good manufacturing practices for the manufacture of
Products required by the standards, rules, principles and guidelines set out in
Directive 2001/83/EC (as amended), Directive 2003/94/EC and EudraLex—Volume 4 of
the Rules Governing Medicinal Products in the European Union entitled “EU
Guidelines to Good Manufacturing Practice Medicinal Products for Human and
Veterinary Use” and the equivalent laws for other jurisdictions within the
Territory pertaining to manufacturing and quality control practice, all as
updated, amended and revised from time to time, each as amended and updated from
time to time;

 

  1.1.10. “Components” means, collectively, all packaging components, raw
materials and ingredients (including labels, product inserts and other labeling
for the Products), other than the API, required to be used in order to
manufacture the Products in accordance with the Specifications;

 

  1.1.11. “Confidentiality Agreement” means the agreement about the
non-disclosure of confidential information between NPI and CUSTOMER dated
7 August 2008;

 

  1.1.12. “Control,” “Controls” or “Controlled” means, when used in reference to
Intellectual Property, other intangible property, or materials, that a Party
owns or has a license or sublicense to such Intellectual Property, other
intangible property or materials, and has the ability to grant a license or
sublicense or other right to use such Intellectual Property, other intangible
property or materials, as applicable, as provided for herein, without
(i) requiring the consent of a third party or (ii) violating the terms of any
agreement or other arrangement with any third party;

 

- 2 -



--------------------------------------------------------------------------------

  1.1.13. “CUSTOMER Intellectual Property” means (i) any Intellectual Property
that is Controlled by CUSTOMER as of the Effective Date or comes under the
Control of CUSTOMER during the term of the Agreement, other than pursuant to
this Agreement or (ii) any CUSTOMER New Intellectual Property;

 

  1.1.14. “CUSTOMER New Intellectual Property” means any and all Intellectual
Property, including all reports, communications, material, information,
innovations, Inventions or discoveries (whether or not patentable or
copyrightable) conceived, reduced to practice, made or developed by NPI solely
or jointly with others in the course of performing the Manufacturing Services,
to the extent it is specific to, dependent on, or useful in the development,
manufacture, use or sale of CUSTOMER’s API or Products;

 

  1.1.15. “Deficiency Notice” has the meaning specified in Section 6.2;

 

  1.1.16. “EMA” means the European Medicines Agency, or any successor agency
thereto;

 

  1.1.17. “FDA” means the United States Food and Drug Administration, or any
successor agency thereto;

 

  1.1.18. “Firm First Year Commercial Pricing” means the actual amount charged
for the Products during the first year following marketing approval for the
Products, as opposed to the estimated pricing set forth in Schedule B to this
Agreement;

 

  1.1.19. “Firm Orders” has the meaning specified in Section 5.1;

 

  1.1.20. “Intellectual Property” includes, without limitation, any and all
intellectual property rights, under the law of any jurisdiction, including all
patents, patent applications, formulae, trademarks, trademark applications,
trade-names, copyrights, copyright registrations and applications for
registration, Inventions, technology, industrial designs, trade secrets, know
how, and all other intellectual property rights (including internet domain
names), whether registered or not, including the goodwill related to the
foregoing;

 

  1.1.21. “Invention” means any invention, innovation, improvement, development,
discovery, computer program, device, trade secret, method, know-how, knowledge,
data, documentation, experience, formulas and formulations, proprietary
information, processes, test procedures, hardware, software process, technique,
and other intellectual property of any kind, whether or not written or otherwise
fixed in any form or medium, regardless of the media on which it is contained
and whether or not patentable or copyrightable;

 

  1.1.22. “Inventory” means all inventories of Components and work-in-process
produced or held by NPI for the manufacture of the Products, including the API;

 

  1.1.23. “Manufacturing Services” means the manufacturing, quality control,
quality assurance and stability testing, packaging, warehousing and related
services set forth in this Agreement;

 

- 3 -



--------------------------------------------------------------------------------

  1.1.24. “Materials” means all Components and other materials used in the
manufacture of the Product, including API;

 

  1.1.25. “NPI Intellectual Property” means any Intellectual Property that
(i) is Controlled by NPI as of the Effective Date or comes under the Control of
NPI during the term of the Agreement, or (ii) is developed by NPI while
performing any Manufacturing Services or otherwise generated or derived by NPI
in connection with the conduct of its business that is not CUSTOMER Intellectual
Property or CUSTOMER New Intellectual Property;

 

  1.1.26. “Price” means the amount payable in US Dollars to NPI for performing
the Manufacturing Services and includes the cost of Components and certain cost
items as set forth in Schedule B to this Agreement;

 

  1.1.27. “Product(s)” means the product(s) listed on Schedule A to this
Agreement;

 

  1.1.28. “Quality Agreement” means the agreement (as set forth in Schedule E)
between the Parties setting out the quality assurance standards for the
Manufacturing Services to be performed by NPI for CUSTOMER;

 

  1.1.29. “Regulatory Authority” means the FDA, the EMA and any other foreign
regulatory agencies competent to grant marketing approvals for pharmaceutical
products including the Products in the Territory;

 

  1.1.30. “Specifications” means the file for each Product, which is to be
provided by CUSTOMER to NPI in accordance with the procedures listed in Schedule
A, and which shall contain information relating to each Product, including,
without limitation:

 

  •   specifications for API and Components;

 

  •   manufacturing specifications, directions and processes;

 

  •   storage requirements;

 

  •   all environmental, health and safety information for each Product
including material safety data sheets; and

 

  •   the finished Product specifications, packaging specifications and shipping
requirements for each Product;

all as updated, amended and revised from time to time by CUSTOMER in accordance
with the terms of this Agreement.

 

  1.1.31. “Technical Dispute” has the meaning specified in Section 12.2;

 

- 4 -



--------------------------------------------------------------------------------

  1.1.32. “Technical Services Agreement” or “TSA” means the Technical Services
Agreement entered by the Parties having an effective date of December 9, 2009;

 

  1.1.33. “Territory” means the *, *, the territory from time to time covered by
an * (at the date of this Agreement the * and *, * and *), *, *, * and *.

 

  1.1.34. “Third Party Rights” means the Intellectual Property of any third
party;

 

  1.1.35. “Year” means in the first year of this Agreement the period from the
Effective Date up to and including December 31 of the next calendar year, and
thereafter will mean a calendar year.

1.2. Currency.

Unless otherwise indicated, all monetary amounts expressed in this Agreement are
U.S. Dollars.

1.3. Schedules.

The following Schedules are attached to and are incorporated into this
Agreement:

 

Schedule A    -      Product List and Specifications Schedule B    -     
Commercial Unit Price Schedule C    -      Annual Stability Testing Schedule D
   -      Technical Dispute Resolution Schedule E    -      Commercial Quality
Agreement Schedule F    -      Material Lead Times for Minimum Order Quantities
Schedule 1.4    -      Customer Affiliates

1.4. Keryx and its Affiliates.

A reference to “CUSTOMER” in this Agreement shall, unless otherwise provided,
include a reference to Keryx Biopharmaceuticals, Inc. and its Affiliates listed
on Schedule 1.4 as may be amended and agreed to by the Parties from time to
time; and Keryx Biopharmaceuticals, Inc. is entering into this Agreement on
behalf of itself and such Affiliates. In particular but without limitation, this
Agreement is entered into for the benefit of Keryx Biopharma UK Limited. In
accordance with Section 14.11, each Affiliate of CUSTOMER listed on Schedule 1.4
shall have the right to enforce the terms of this Agreement on its own behalf.

 

* Confidential material redacted and filed separately with the Commission.

 

- 5 -



--------------------------------------------------------------------------------

ARTICLE 2

NPI’S MANUFACTURING SERVICES

2.1 Manufacturing Services.

NPI will perform the Manufacturing Services for the fees as specified in
Schedules B and C in order to manufacture Products for CUSTOMER during the term
of this Agreement. CUSTOMER may procure manufacturing services for the Products
from any third party as it deems appropriate. In performing the Manufacturing
Services, NPI and CUSTOMER agree that:

(a) Conversion of API and Components. NPI will convert API and Components into
Products. If requested by CUSTOMER, NPI will, at CUSTOMER’s expense, audit and
approve the API supplier to confirm cGMP compliance by the API supplier.

(b) Quality Control and Quality Assurance. NPI will perform the quality control
and quality assurance oversight and testing as set forth in the Quality
Agreement. Batch review and release to CUSTOMER will be the responsibility of
NPI’s quality assurance group. NPI will perform its Batch review and release
responsibilities in accordance with NPI’s standard operating procedures, this
Agreement, the Technical Services Agreement and the Quality Agreement. Prior to
or each time NPI ships Products to CUSTOMER, NPI will give CUSTOMER a
certificate of analysis and certificate of compliance including a statement that
the Products have been manufactured and tested in accordance with the
Specifications, cGMPs and the Quality Agreement. CUSTOMER will have sole
responsibility for the release of Products to the market. The form and style of
Batch documents, including, but not limited to Batch production records, lot
packaging records, equipment set up control, operating parameters, data
printouts, raw material data, and laboratory notebooks are the exclusive
property of NPI. Specific Product related information contained in those Batch
documents is the exclusive property of CUSTOMER.

(c) Components. NPI will purchase and test all Components at NPI’s expense and
will ensure that all Components conform to the Specifications, and all
requirements of this Agreement, the Technical Services Agreement and the Quality
Agreement.

(d) Stability Testing. NPI will conduct stability testing on the Products in
accordance with the protocols set out in the Specifications for the separate
fees and during the time periods specified in Schedule C. NPI will not make any
changes to these testing protocols without prior written approval from CUSTOMER.
If a confirmed stability test failure occurs, NPI will notify CUSTOMER in
writing within one (1) Business Day, after which NPI and CUSTOMER will jointly
determine the proceedings and methods to be undertaken to investigate the causes
of the failure, including an allocation of the costs incurred as part of the
investigation. NPI will give CUSTOMER all stability test data and results at
CUSTOMER’s request.

(e) Packaging. NPI will package the Products in accordance with the
Specifications. CUSTOMER will be responsible for the cost of artwork
development. NPI will determine

 

- 6 -



--------------------------------------------------------------------------------

and imprint the Batch numbers and expiration dates on the packaging materials
for each Product shipped. The Batch numbers and expiration dates will be affixed
on the Products and on the shipping carton of each Product in accordance with
the Specifications, as required by cGMPs and the Quality Agreement. CUSTOMER
may, in its sole discretion, make changes to labels, product inserts and other
packaging for the Products. These changes will be submitted by CUSTOMER to all
applicable governmental agencies and other third parties responsible for the
approval of the Products. CUSTOMER will be responsible for the cost of labeling
obsolescence when changes occur and as contemplated in Section 4.4. NPI’s name
will not appear on the label or anywhere else on the Products unless:
(i) required by any Applicable Laws; or (ii) NPI consents in writing to the use
of its name. The approach, timing and costs related to e-pedigree, if
applicable, will be mutually agreed upon by the Parties.

(f) Validation Activities. NPI will assist in the development and approval of
the predicate protocols and validation reports, including design qualification
protocols, validation master plans, and validation protocols for analytical
methods and manufacturing procedures (including packaging procedures) for the
Products for the fees set out in Schedule B.

(g) Product Rejection for Finished Product Specification Failure. Internal
process specifications will be defined and mutually agreed upon by the Parties.
If NPI manufactures Product in accordance with the agreed upon process
specifications and a Batch or portion of Batch of Product fails to meet a
finished Product Specification, the Parties will meet in good faith to discuss
the root cause of the failure and allocate responsibility between the Parties
for the cost of the failed Product. If the Parties are unable to reach agreement
on the root cause and allocation of responsibility for the cost, the matter will
be resolved as a Technical Dispute under Section 12.2.

(h) Compliance with Health, Safety and Environmental Guidelines. NPI is solely
responsible for the safety and health of its employees, consultants and visitors
and compliance with all Applicable Laws and regulatory acts related to health,
safety and the environment, including providing its employees, consultants and
visitors with all appropriate information and training concerning any potential
hazards involved in the manufacture, packaging, storage and supply of Products
and taking any precautionary measures to protect its employees from any such
hazards.

(i) Use of Subcontractors. NPI shall not have the right to employ subcontractors
to subcontract or delegate performance of any of its obligations under this
Agreement without CUSTOMER’s prior written consent, which shall not be
unreasonably withheld. Following CUSTOMER’s written consent, NPI will (a) impose
on such subcontractors the confidentiality, rights to intellectual property and
other obligations specified in this Agreement and ensure their compliance with
such obligations, (b) supervise the performance of such subcontractors, and
(c) ensure that such subcontractors are licensed to the extent required by
Applicable Laws.

(j) Non-compete. During the Term of this Agreement and continuing until the
second anniversary of the date of termination or expiration of this Agreement,
neither NPI nor its Affiliates shall provide manufacturing services to or
manufacture, the Product, or any

 

- 7 -



--------------------------------------------------------------------------------

product having specifications that are substantially similar to the
Specifications for the Product, which for clarity, must include ferric citrate
as the active pharmaceutical ingredient, including without limitation, any
product that is intended for use as a generic form of the Product (for clarity,
with respect to the United States, this includes, without limitation,
pharmaceuticals marketed under applications filed with FDA under 21 U.S.C. §
355(j) and 21 U.S.C. § 355(b)(2) that reference the Product), for any person or
entity (including for NPI or any of its Affiliates) but the CUSTOMER.
Notwithstanding the foregoing, this Section 2.1(j) shall be of no force or
effect if this Agreement is terminated prior to the second anniversary of the
Effective Date and the obligations in this Section 2.1(j) shall immediately
terminate on the effective date of a termination by NPI under Section 8.2(a) as
described in Section 8.4(f).

(k) Additional Items. Any additional tooling, excipients or packaging components
will be the responsibility of the CUSTOMER. NPI will purchase and invoice to
CUSTOMER as pass through costs (including freight) plus fifteen percent (15%) as
a handling charge.

2.2 Technical Services.

(a) Project Management. Each of CUSTOMER and NPI shall designate one
(1) individual to meet, in person or by telephone, on a regular basis as needed
(but not less often than once every two (2) weeks) to discuss NPI’s progress and
activities as well as any problems that have arisen in connection with this
Agreement. The Parties agree to use their commercially reasonable efforts in
good faith to solve any problems that may arise as outlined in Section 12.2
(Technical Dispute Resolution). NPI acknowledges and agrees that its prompt
performance of the Manufacturing Services is of critical performance to CUSTOMER
and is a material inducement to CUSTOMER’s execution and performance of this
Agreement.

(b) Cooperation. Both CUSTOMER and NPI will cooperate with each other in the
filing of all documents with the FDA, the EMA or any other actions that may be
required for the receipt of FDA, EMA or other regulatory approval for the
commercialization of the Product by CUSTOMER. For the avoidance of doubt,
subject to NPI’s obligations as manufacturer of the Product and its obligations
under this Agreement, CUSTOMER shall remain solely responsible, at its expense,
for filing any documents with FDA, the EMA, seeking approval for marketing of
the Products from FDA, the EMA or any other Regulatory Authority, and
maintaining any application for marketing authorization.

(c) Consequence of Completion of Services. During the term of this Agreement and
on completion of the Manufacturing Services, NPI will update and confirm the
Specifications for the Product to the extent required to reflect any needed
changes to manufacturing and validation methods.

2.3 Presentations, Publications and Publicity.

(a) NPI shall not present or publish, nor submit for publication any work
resulting from the Manufacturing Services without CUSTOMER’s prior written
approval. Neither Party shall use the other Party’s name in any publicity,
advertising or announcement or disclose the

 

- 8 -



--------------------------------------------------------------------------------

existence or terms of this Agreement, except that, CUSTOMER may identify NPI as
the provider of the Manufacturing Services and disclose the existence or terms
of this Agreement to comply with any requirements of any Authority and
Applicable Laws, including but not limited to requirements of the U.S.
Securities and Exchange Commission.

(b) For clarity, once NPI has reviewed and approved a disclosure, announcement
or other communication, including but not limited to a disclosure required for
regulatory filings, relating to this Agreement, including but not limited to the
terms or existence of this Agreement (a “Disclosure”), CUSTOMER may continue to
use, provide or publish the Disclosure or a disclosure that is substantially
similar to the Disclosure without additional review or approval from NPI.
Notwithstanding the foregoing, nothing in this Agreement shall limit the ability
of CUSTOMER to provide accurate disclosures regarding the Product in connection
with regulatory filings, legal disclosures and/or marketing of the Product.

2.4 Inspection of API; Risk of Loss

(a) Inspection. Subject to Section 3.2, NPI shall inspect the API received from
CUSTOMER as set forth in the Quality Agreement and shall give CUSTOMER prompt
written notice of any nonconformity.

(b) Risk of Loss. From the time the API is delivered to NPI’s loading dock to
the time NPI returns the API to CUSTOMER or uses the API to perform the
Manufacturing Services hereunder, NPI shall bear the risk of loss of the API
arising from NPI’s negligence or material breach of this Agreement (including a
failure to comply with the Product Warranty), and shall promptly reimburse
CUSTOMER its demonstrated cost incurred for the API; provided, however, that
NPI’s responsibility to reimburse CUSTOMER shall in no event exceed $* per Batch
(based on $* per kilogram for API).

(c) API Storage. If NPI does not use API provided by CUSTOMER to perform the
Manufacturing Services within six (6) months of receipt, CUSTOMER will pay NPI
$* per pallet, per month, one pallet minimum thereafter for storing the API.

ARTICLE 3

CUSTOMER’S OBLIGATIONS

3.1 Payment.

CUSTOMER will pay NPI fees in US Dollars for providing the Manufacturing
Services and related Materials according to the Prices specified in Schedules B
and C or as

 

 

* Confidential material redacted and filed separately with the Commission.

 

- 9 -



--------------------------------------------------------------------------------

otherwise agreed to by the Parties in writing. Fees are due within forty-five
(45) days from the invoice date. These fees and Prices may be subject to
adjustment under other parts of this Agreement. A failure by CUSTOMER to pay
undisputed amounts hereunder shall be a material breach of this Agreement under
Section 8.2, giving rise to NPI’s right to terminate this Agreement under
Section 8.2(a), subject to the cure rights set forth therein.

3.2 Supply of API and Other Materials; Title; Risk of Loss.

(a) Supply. CUSTOMER, at CUSTOMER’s expense, will supply NPI with sufficient
quantities of API and any other material or information as necessary or
reasonably useful, as determined in CUSTOMER’s sole discretion, for NPI to
provide the Manufacturing Services. CUSTOMER will deliver all such API and other
material or information to NPI in a timely manner, and in any event no fewer
than forty-five (45) days prior to any scheduled production requiring use of the
API. Following a notice of nonconformity under Section 2.4(a), CUSTOMER shall be
responsible to replace any API that does not meet applicable Specifications.

(b) Title; Risk of Loss. CUSTOMER shall retain title to the API at all times and
shall bear the risk of loss thereof except as provided in Section 2.4(b).

(c) Impurities. Any impurities needed for verification, validation, transfer
and/or ongoing method execution are to be supplied by CUSTOMER.

3.3 Disposal of Unused and Waste Materials.

Subject to Section 6.5, CUSTOMER, at CUSTOMER’s expense, will be solely
responsible for all costs associated with the proper destruction and/or disposal
of all unused, defective, excess, or other Materials (including but not limited
to CUSTOMER-owned API and unshipped finished Product), that relate to the
manufacture of the Product. At CUSTOMER’s request, NPI will arrange for the
proper disposal or destruction of all such Materials in accordance with
Applicable Law, and will invoice CUSTOMER for the costs associated with such
disposal or destruction of Materials as set forth in Section 5.6.

3.4 CUSTOMER Compliance.

CUSTOMER will comply with all Applicable Laws, cGMP requirements and the Quality
Agreement, and will use reasonable care in receiving, inspecting, testing,
handling and storing API and any other material or information supplied to NPI
pursuant to Section 3.2, and will comply with and perform its other obligations
with respect to API and such material and information as set forth herein.

3.5 NPI Compliance.

In its performance of this Agreement and the Manufacturing Services, NPI will
comply with (i) any marketing authorization for the Product in any part of the
Territory, (ii) all Applicable Laws, cGMP requirements and the Quality
Agreement, and will use reasonable care in receiving, inspecting, testing,
handling, manufacturing and storing API and Product, and will comply with and
perform its other obligations with respect to the Manufacturing Services, API,
Product and such material and information as set forth herein.

 

- 10 -



--------------------------------------------------------------------------------

ARTICLE 4

FEES AND COMPONENT COSTS

4.1 First Year Pricing.

The Prices for the Products for the first Year of this Agreement are listed in
Schedule B and are subject to adjustment after First Year Commercial Pricing is
established (a) during the course of any then-current such Year solely as set
forth in Section 4.3 and (b) after First Year Commercial Pricing is established,
such prices are subject to adjustment as set forth in Sections 4.2(a), 4.2(b)
and 4.3. The Prices for the Products are further subject to adjustments as set
forth in Section 4.4 and 4.5 as and to the extent applicable.

4.2 Price Adjustments - Annual or Year over Year Price Adjustments.

The Prices for the Products during any Year after Firm First Year Commercial
Pricing is established will be determined as follows:

(a) Manufacturing Costs. Effective at the beginning of each Year of this
Agreement, the fees charged hereunder will be adjusted in accordance with
increases and decreases in the United States Producer Price Index (PPI) in
September of the preceding Year compared to the same month of the Year prior,
unless the Parties otherwise agree in writing. For avoidance of doubt, no such
adjustments shall be made to the fixed price aspects of the fees charged or for
pass through costs (including the cost of Components).

(b) Component Costs. If there is a documented increase in Component costs for
the manufacture of any Product for the Year, then NPI will be entitled to a
proportionate Price adjustment to pass through the increase in the cost of the
Components to CUSTOMER. NPI will use commercially reasonable efforts to obtain
cost effective Components at all times. CUSTOMER shall have the right to audit
NPI’s books and records related to such purchases on reasonable notice to NPI
provided that no period may be audited more than once without good cause.

4.3 Price Adjustments – Within the Current Year.

During any Year of this Agreement, the Prices set forth in Schedule B may be
adjusted as follows:

(a) Extraordinary Changes in Component Costs. For any Component costs that are
not directly passed-through for payment by CUSTOMER, if at any time market
conditions result in NPI’s cost of Components being materially different than
normal forecasted changes, then, at the end of each calendar quarter, NPI will
invoice or credit

 

- 11 -



--------------------------------------------------------------------------------

CUSTOMER for the actual change in Component costs for such calendar quarter.
Such changes will result in a surcharge (for increases) or a credit (for
decreases) to CUSTOMER as applicable. The foregoing adjustment will apply if the
cost of Components upon which the most recent fee quote was based (i) increases
or decreases by * percent (*%) or more for a single Component; or (ii) the
aggregate cost for all Components required to manufacture a Product increases or
decreases by * percent (*%) or more of the total Component costs for the
Product.

(b) For a Price adjustment under this Section 4.3, NPI will deliver to CUSTOMER
budgetary pricing information, adjusted Component costs or other documentation
reasonably sufficient to demonstrate that a Price adjustment is justified. If
such supporting documentation is subject to confidentiality obligations between
NPI and its suppliers, NPI will use commercially reasonable efforts to obtain
necessary consent from suppliers to disclose such documentation to CUSTOMER and
any adjustments will be dependent on such disclosure.

4.4 Adjustments Due to Technical Changes.

Amendments to the Specifications or the Quality Agreement will only be
implemented following a technical and cost review by NPI and CUSTOMER, and are
subject to CUSTOMER and NPI reaching agreement as to any applicable revisions,
up or down, to the Prices specified in Schedules B or C that are necessitated by
the amendment. Amendments to the Specifications, the Quality Agreement, or the
manufacturing site requested by CUSTOMER will be implemented unless NPI notifies
CUSTOMER that NPI cannot implement such changes due to pre-existing commitments
to Third Parties, facilities or personnel limitations, Applicable Laws,
government orders or regulations, or similar commitments, limitations or
restrictions. Amendments to the Specifications, the Quality Agreement, or the
manufacturing site requested by NPI will be implemented only following the
written approval of CUSTOMER, such approval not to be unreasonably withheld. If
CUSTOMER accepts a proposed Price change, such proposed change in the
Specifications will be implemented, and the Price change will become effective
only for those orders of Products that are manufactured under the revised
Specifications. In addition, CUSTOMER agrees to purchase all Inventory (at the
actual cost incurred by NPI, including all costs incurred in connection with the
purchase and handling of the Inventory) utilized under the “old” Specifications
and purchased or maintained by NPI in order to fill Firm Orders or in accordance
with Section 5.2, if the Inventory can no longer be utilized under the revised
Specifications. Open purchase orders for Components no longer required under any
revised Specifications that were placed by NPI with suppliers in order to fill
Firm Orders or under Section 5.2 will be cancelled where possible, and if the
orders cannot be cancelled without penalty, will be assigned to and satisfied by
CUSTOMER. For avoidance of doubt, the cost of any changes to the manufacturing
site that are required for NPI to remain compliant with regulations that are
generally applicable to manufacturers of pharmaceutical products shall not be
passed through to CUSTOMER.

 

* Confidential material redacted and filed separately with the Commission.

 

- 12 -



--------------------------------------------------------------------------------

4.5 Multi-Country Packaging Requirements.

If CUSTOMER requests NPI to perform Manufacturing Services for the Product for
countries outside the United States or the territory from time to time covered
by an EU centralised marketing authorization, then CUSTOMER will inform NPI of
the packaging requirements for each country, and NPI will prepare a quotation
for consideration by CUSTOMER of i) any additional Component costs and
change-over fees for the Product and ii) regulatory audits and filing reports
for the Product on a country-by-country basis. The agreed additional packaging
requirements and related packaging costs and change over fees will be set out in
a written amendment to this Agreement.

4.6 API Accountability Reports.

Within fifteen (15) days after the end of each month, NPI shall provide CUSTOMER
with an SAP report showing for such month the following information: (a) the
amount of API received during such month; (b) the amount of API lost or
destroyed prior to processing; (c) the amount of API provided to production and
to quality assurance for testing and retained samples; (d) the amount of API
held in inventory at the end of such month and (e) the amount of Product (amount
of kilograms) produced during such month. If more than * percent (*%) of the
amount of API received during any month is lost or destroyed or otherwise
unaccounted for, NPI shall reimburse CUSTOMER for * percent (*%) of the
then-current cost of the API that has been lost, destroyed, or unaccounted for,
subject to Section 4.7 and the limit set forth in Section 2.4(b). If more than *
percent (*%) of the amount of API received during any month is lost or destroyed
or otherwise unaccounted for, NPI shall investigate the cause of such loss and
shall promptly report the outcomes and remediation measures to be taken by NPI
to CUSTOMER.

4.7 Practical Yield.

Within fifteen (15) business days after the completion of production of the
twentieth (20th) Batch of Product by NPI under this Agreement, NPI and CUSTOMER
shall meet and, based on the experience of NPI during production of such first
twenty (20) Batches, NPI and CUSTOMER shall agree upon an acceptable average
yield of Product (number of tablets) produced from each Batch of API used by NPI
(the “Acceptable Yield”). Within fifteen (15) business days after the end of
each calendar quarter thereafter during the Term, NPI shall provide CUSTOMER
with a report showing the actual yield of Product produced from each Batch of
API used by NPI during such calendar quarter (the “Yield”). If the average Yield
for all such Batches (the “Average Yield”) is less than the Acceptable Yield,
NPI shall credit CUSTOMER with an amount equal to the product of (a) the Price
per

 

 

* Confidential material redacted and filed separately with the Commission.

 

- 13 -



--------------------------------------------------------------------------------

vial multiplied by 2 (two) multiplied by (b) the difference between the
Acceptable Yield and the Average Yield multiplied by (c) the number of Batches
accepted by CUSTOMER during such calendar quarter. At the end of each Year, NPI
and CUSTOMER shall review the actual average Yield for all Batches accepted by
CUSTOMER during such Contract Year. If such average Yield has been consistently
greater or less than the Acceptable Yield during the course of such Year, the
Acceptable Yield may be revised by mutual agreement in writing. The Acceptable
Yield for the first Year shall be based on the actual yield of acceptable
tablets produced during the processing of the Batches designated as the
“commercial validation” lots and the next number of Batches required to bring
the total number of Batches produced to twenty (20), adjusted by a mutually
agreed loss factor for anticipated “typical commercial scale production losses”.
In addition, the Acceptable Yield may be revised by mutual agreement in writing
whenever significant changes are made to the production process. NPI shall
endeavor in good faith to achieve the highest practical yield on all Batches.

ARTICLE 5

ORDERS, SHIPMENT, INVOICING AND PAYMENT

5.1 Orders and Forecasts.

(a) Minimum Requirement. Beginning the date that is two years after the
Effective Date (“Initial Two Year Period”), during each consecutive 12 month
period thereafter (“Contract Year”), CUSTOMER shall purchase at least * percent
(*%) of Customer’s prior purchasing levels during the second full twelve month
period following the Effective Date (“Minimum Requirement”). Except as set forth
herein, if CUSTOMER does not purchase such Minimum Requirement during any
Contract Year, within 30 days after the end of such Contract Year, CUSTOMER
shall pay NPI the difference between (A) the total amount CUSTOMER would have
paid to NPI if the Minimum Requirement had been fulfilled for the Product and
(B) the sum of all purchases of Product from NPI during such Contract Year.
Notwithstanding the foregoing, if, for reasons beyond the reasonable control of
CUSTOMER, CUSTOMER’s ability to market and sell the Product is impaired, for
example, if generic versions of the Product are approved in the Territory or
CUSTOMER right to sell the Product is limited by an Authority in the Territory,
the parties shall meet in good faith and mutually agree to a new Minimum
Requirement.

(b) Rolling Forecasts. Concurrent with the execution of this Agreement, CUSTOMER
will provide NPI with a written non-binding twelve month (“12-month”) forecast
of the volume of each Product that CUSTOMER then anticipates will be required to
be produced and delivered to CUSTOMER during each month of that 12-month period.
The forecast will be updated by CUSTOMER monthly on or before the 20th day of
each calendar month on a rolling 12-month basis and updated forthwith upon
CUSTOMER determining that the volumes contemplated in the most recent forecasts
have changed by more than *% at any time during the 12-month forecast.

 

* Confidential material redacted and filed separately with the Commission.

 

- 14 -



--------------------------------------------------------------------------------

(c) Firm Orders for Initial Manufacturing Month. At least ninety (90) days
before the delivery date of the Product, CUSTOMER will update the rolling
forecast for the first three (3) months of manufacture of the Product (the
“Initial Manufacturing Period”). The first month of this updated forecast
(“Initial Manufacturing Month”) will constitute a firm written order in the form
of a purchase order or otherwise (“First Firm Order”) by CUSTOMER to purchase
and for NPI to manufacture the quantity of the Product. The First Firm Order
shall be no less than * percent (*%) nor more than * percent (*%) of the amount
designated for such month in the most recent forecast provided by CUSTOMER prior
to the Initial Manufacturing Period; provided that NPI will manufacture amounts
up to * percent (*%) and will use commercially reasonable efforts to manufacture
amounts in excess of * percent (*%) if so requested by CUSTOMER. For the
avoidance of doubt, CUSTOMER shall provide the First Firm Order at least ninety
(90) days prior to the delivery date provided therein.

(d) Cancellation of First Firm Order. If notice of cancellation is received by
NPI sixty (60) days or more before the scheduled delivery date under the First
Firm Order, CUSTOMER may cancel any Batches from the First Firm Order at no cost
except that CUSTOMER will reimburse NPI for any Materials specified on the
then-current version of Schedule F (such Schedule F to be reviewed and revised
on an annual basis as the parties shall agree) purchased by NPI to fulfill
CUSTOMER orders as necessary to meet the scheduled delivery date of the First
Firm Order. CUSTOMER may cancel any Batches from the First Firm Order if notice
of cancellation is received by NPI more than thirty (30) days but fewer than
sixty (60) days before the scheduled delivery date under the First Firm Order,
provided that, promptly but within thirty (30) days of such cancellation,
CUSTOMER shall pay to NPI $* for each cancelled Batch plus the cost of
Materials. If CUSTOMER cancels any Batches from a First Firm Order within thirty
(30) days of the scheduled delivery date, Customer will pay the full price of
the Batch. If any cancellation occurs under this Section 5.1(d), CUSTOMER will
reimburse NPI for any Materials purchased by NPI to fulfill CUSTOMER orders with
long lead times necessary to meet the scheduled delivery date of the purchase
order. The Parties agree that any such payment arising as a result of a
cancellation under this section will be considered liquidated damages for NPI’s
loss of manufacturing capacity due to the CUSTOMER’s cancellation of
manufacturing and will not be considered a penalty. Other than such liquidated
damages, CUSTOMER shall not be responsible for any damages incurred by NPI for a
cancelled Batch.

(e) Firm Orders Thereafter. After the Initial Manufacturing Month, on a rolling
basis during the term of this Agreement, and on or before the 20th day of each
month, CUSTOMER will issue an updated 12-month forecast. The first three
(3) months of this updated forecast will constitute a firm written order in the
form of a purchase order or otherwise (each a “Firm Order”) by CUSTOMER to
purchase and for NPI to manufacture the quantity of the Product. Each Firm Order
shall be no less than * percent (*%) nor more

 

* Confidential material redacted and filed separately with the Commission.

 

- 15 -



--------------------------------------------------------------------------------

than * percent (*%) of the amount designated for such month in the most recent
forecast provided by CUSTOMER; provided that NPI will manufacture amounts up to
* percent (*%) and will use commercially reasonable efforts to manufacture
amounts in excess of * percent (*%) if so requested by CUSTOMER. Delivery dates
for all orders will be requested by CUSTOMER in each purchase order, subject to
approval by NPI; provided that CUSTOMER may delay any requested delivery for a
period of up to ninety (90) days upon at least thirty (30) days prior written
notice to NPI, subject to payment of storage fees in accordance with Section 5.5
if applicable. For the avoidance of doubt, CUSTOMER shall provide the Firm Order
at least ninety (90) days prior to the delivery date provided therein. Firm
Orders submitted to NPI will specify CUSTOMER’s Manufacturing Services purchase
order number, quantities by Product type, monthly delivery schedule, and any
other elements necessary to ensure the timely manufacture and shipment of the
Products. The quantities of Products and other terms included in each Firm Order
placed in compliance with this Agreement will be firm and binding on CUSTOMER
and NPI.

(f) Cancellation of Firm Orders. CUSTOMER may cancel any Batches from a Firm
Order if notice of cancellation is received by NPI sixty (60) days or more
before the scheduled delivery date under the Firm Order, but CUSTOMER will pay
NPI * percent (*%) of the costs for each cancelled Batch. CUSTOMER may cancel
any Batches from the Firm Order if notice of cancellation is received by NPI
more than thirty (30) days but fewer than sixty (60) days before the scheduled
delivery date under the Firm Order, but CUSTOMER will pay NPI * percent (*%) of
the costs for each cancelled Batch. If CUSTOMER cancels any Batches from a Firm
Order within thirty (30) days of the scheduled delivery date, CUSTOMER will pay
the full price of the Batch as set forth in Schedule B. Following any
cancellation under this Section 5.1(f), within thirty (30) days following
receipt of an invoice from NPI, CUSTOMER shall reimburse NPI for all of NPI’s
out-of-pocket costs relating to such cancelled Batch (including those relating
to manufacturing set-up and/or protocol development). If any cancellation occurs
under this Section 5.1(f), CUSTOMER will reimburse NPI for any Materials
specified on the then-current version of Schedule F (such Schedule F to be
reviewed and revised on an annual basis as the parties shall agree) purchased by
NPI to fulfill CUSTOMER orders as necessary to meet the scheduled delivery date
of the purchase order. The Parties agree that this payment will be considered
liquidated damages for NPI’s loss of manufacturing capacity due to CUSTOMER’s
cancellation of manufacturing and will not be considered a penalty. Other than
such liquidated damages, CUSTOMER shall not be responsible for any damages
incurred by NPI for a cancelled Batch. If a Firm Order is changed or adjusted as
described above then the rolling 12-month forecast will be adjusted as
necessary.

(g) Acknowledgement of Firm Order. NPI will acknowledge Firm Orders, including
the First Firm Order, by sending a written acknowledgement to CUSTOMER within
ten (10) Business Days of its receipt of the Firm Order. The acknowledgement
will include, subject to confirmation from the CUSTOMER, the delivery date for
the Product ordered. NPI acknowledges that time is of the essence with respect
to each delivery date.

 

* Confidential material redacted and filed separately with the Commission.

 

- 16 -



--------------------------------------------------------------------------------

(h) Three Year Forecast. On or before the 10th day of June of each Year,
CUSTOMER will provide NPI with a written non-binding three (3) year
(“three-year”) forecast (broken down by quarters for the 2nd and 3rd years of
the forecast) of the volume of each Product CUSTOMER then anticipates will be
required to be produced and delivered to CUSTOMER during the three-year period.

5.2 Reliance by NPI.

(a) CUSTOMER understands and acknowledges that NPI will rely on the Firm Orders
and rolling forecasts submitted under Section 5.1 to order the Components
required to meet the Firm Orders. In addition, CUSTOMER understands that to
ensure an orderly supply of the Components, NPI may want to purchase the
Components specified on the then-current version of Schedule F in sufficient
volumes to meet the production requirements for Products during part or all of
the forecasted periods referred to in Section 5.1 or to meet the production
requirements of any longer period agreed to by NPI and CUSTOMER. Accordingly,
NPI may make purchases of Components specified on the then-current version of
Schedule F to meet Manufacturing Services requirements as agreed to in writing
by the Parties (such agreement to include the identity of the supplier, minimum
shelf-life, quantities, term, return policy and pricing). If Components
specified on the then-current version of Schedule F ordered by NPI under Firm
Orders or this Section 5.2 are not included in finished Products manufactured
for CUSTOMER within twelve (12) months after the forecasted month for which the
purchases have been made (or for a longer period as the Parties may agree), then
CUSTOMER will pay to NPI its costs therefor. However, if these Components are
used in Products subsequently manufactured for CUSTOMER or in third party
products manufactured by NPI, CUSTOMER will receive credit for any costs of
these Components specified on the then-current version of Schedule F previously
paid to NPI by CUSTOMER.

(b) CUSTOMER will be liable for the costs of all Components purchased by NPI for
use under this Agreement as authorized by CUSTOMER under Section 5.2(a) that are
not used to perform Manufacturing Services prior to the expiry of the
Component’s shelf life as agreed to by the Parties in subsection 5.2(a).
Reimbursement from CUSTOMER will be due, where applicable, within forty-five
(45) days of notification from NPI that the Component has expired.

(c) If NPI does not use Components purchased to perform Manufacturing Services
pursuant to subsection 5.2 (a) above within twelve (12) months of purchase,
CUSTOMER will pay NPI $* per pallet, per month, one pallet minimum thereafter
for storing the Components.

 

* Confidential material redacted and filed separately with the Commission.

 

- 17 -



--------------------------------------------------------------------------------

5.3 Batches.

CUSTOMER may only order Manufacturing Services based on full Batch quantities as
set forth in Schedule B.

5.4 Shipments.

Shipments of Products will be made EXW (as defined in INCOTERMS 2010) NPI’s
shipping point unless otherwise mutually agreed. Risk of loss or of damage to
Products will remain with NPI until NPI loads the Products onto the carrier’s
vehicle for shipment at the shipping point at which time risk of loss or damage
will transfer to CUSTOMER. NPI will, in accordance with CUSTOMER’s instructions
and as agent for CUSTOMER, (i) arrange for shipping to be paid by CUSTOMER and
(ii) at CUSTOMER’s risk and expense, obtain any export license or other official
authorization necessary to export the Products. CUSTOMER will arrange for
insurance and will select the freight carrier used by NPI to ship Products and
may monitor NPI’s shipping and freight practices as they pertain to this
Agreement. Products will be transported in accordance with the Specifications.

5.5 Storage of Finished Product.

(a) Subject to Section 5.2, if requested by CUSTOMER to delay shipment and
arrange or provide storage of finished Product, CUSTOMER and NPI agree that
title to and all risks and benefits of ownership of the Product shall transfer
from NPI to CUSTOMER immediately upon delivery of the Product to a storage
facility as designated by CUSTOMER or a storage location within NPI clearly
allocated to CUSTOMER’S Product, at which point NPI shall be considered to have
fulfilled its obligations under this Agreement.

(b) Subject to Section 5.5(a), if requested by CUSTOMER, NPI may, for a separate
fee, agree to provide storage in accordance with the requirements of the Quality
Agreement. NPI will inform CUSTOMER of the fee for those services in writing,
and CUSTOMER shall issue a Purchase Order to NPI for those storage services. All
Product placed in storage will be segregated from NPI inventory and will not be
used to fill other orders.

5.6 Invoices and Payments.

NPI will send Customer invoices (by email or other electronic means) when the
Product is manufactured and released by NPI to the CUSTOMER. NPI will submit to
CUSTOMER a certificate of analysis with each invoice. NPI will also submit to
CUSTOMER, with each shipment of Products, a duplicate copy of the invoice
covering the shipment. NPI will also provide CUSTOMER an invoice covering any
Inventory or Components that are to be purchased by NPI under this Agreement.
Each invoice will, to the extent applicable, identify CUSTOMER’s Manufacturing
Services purchase order number, Product numbers, names and quantities, unit
price, freight charges and the total amount to be paid by CUSTOMER. CUSTOMER
will pay all invoices within forty-five (45) days of the date of invoice. Any
invoices not paid in full within forty-five (45) days of the date of invoice may
be subject to a late charge on the outstanding balance of *% per month, provided
that CUSTOMER is not disputing any such invoiced amounts.

 

* Confidential material redacted and filed separately with the Commission.

 

- 18 -



--------------------------------------------------------------------------------

ARTICLE 6

PRODUCT CLAIMS AND RECALLS

6.1 Delayed Delivery.

In the event that NPI becomes aware that it may not be able to deliver Products
by the delivery dates included in a Firm Order, including the First Firm Order,
NPI shall notify CUSTOMER promptly. NPI shall continue to deliver the Products
as soon as practicable unless notified by CUSTOMER in writing to discontinue or
suspend the manufacture of such Products. Such late delivery of Product and any
acceptance by CUSTOMER shall not limit CUSTOMER’s rights and remedies hereunder.

6.2 Product Claims.

(a) Product Claims. CUSTOMER has the right to reject any portion or all of any
shipment of Products that deviates from the Product Warranty. CUSTOMER will
inspect the Products manufactured by NPI upon receipt thereof and will give NPI
written notice (a “Deficiency Notice”) of all claims for Products that deviate
from the Product Warranty within forty five (45) days after CUSTOMER’s receipt
thereof (or, in the case of any defects not reasonably susceptible to discovery
upon receipt of the Product, within forty five (45) days after discovery thereof
by CUSTOMER, but in no event after the expiration date of the Product). Should
CUSTOMER fail to give NPI the Deficiency Notice within the applicable forty five
(45) day periods set forth herein, then the delivery will be deemed to have been
accepted by CUSTOMER on the 45th day after delivery or discovery, as applicable.
Except as provided in Section 6.4, NPI will have no liability for any deviation
for which it has not received notice within the applicable forty five (45) day
period.

(b) Determination of Deficiency. Upon receipt of a Deficiency Notice, (i) NPI
shall immediately endeavour to agree whether or not the delivery in question
complies with the Product Warranty, (ii) NPI shall be entitled at all reasonable
times to inspect and/or analyze the relevant Products, and (iii) NPI will have
twenty (20) days to advise CUSTOMER by notice in writing that it disagrees with
or questions the contents of the Deficiency Notice. If CUSTOMER and NPI fail to
agree within twenty (20) days after NPI’s notice to CUSTOMER as to whether any
Products identified in the Deficiency Notice deviate from the Product Warranty,
then the Parties will mutually select an independent laboratory to evaluate if
the Products deviate from the Product Warranty (“Independent Laboratory”). The
Independent Laboratory must meet the requirements of cGMP, be of recognized
standing in

 

- 19 -



--------------------------------------------------------------------------------

the industry, and consent to the appointment of such Independent Laboratory will
not be unreasonably withheld or delayed by either Party. The decision of the
Independent Laboratory regarding the Products in dispute shall, except for fraud
or manifest error, be final and binding on the Parties. The Independent
Laboratory will act as an expert and not as an arbitrator and (unless the
Independent Laboratory otherwise determines) its fees shall be borne by the
Party against whom the Independent Laboratory’s decision is given. This
evaluation will be binding on the Parties, and if the evaluation certifies that
any Products deviate from the Product Warranty, CUSTOMER may reject those
Products. If the evaluation does not certify that any Product(s) deviate from
the Product Warranty, then CUSTOMER will be deemed to have accepted delivery of
the Products on the 65th day after delivery (or, in the case of any deviations
not reasonably susceptible to discovery upon receipt of the Products, on the
65th day after discovery thereof by CUSTOMER, but in no event after the
expiration date of the Product).

(c) Shortages. Claims for shortages in the amount of Products shipped by NPI
will be dealt with as may reasonably be agreed to by the Parties; provided that,
for avoidance of doubt, any material shortage shall be a material breach of this
Agreement under Section 8.2, giving rise to CUSTOMER’s right to terminate this
Agreement under Section 8.2(a), subject to the cure rights set forth therein,
unless such shortage is due to CUSTOMER’s failure to supply NPI with API.

6.3 Product Recalls and Returns.

(a) Records and Notice. NPI and CUSTOMER will each maintain records necessary to
permit a Recall of any Products delivered to CUSTOMER or customers of CUSTOMER.
Each Party will promptly notify the other by telephone (to be confirmed in
writing) of any information that might affect the marketability, safety or
effectiveness of the Products and/or that might result in the Recall or seizure
of the Products. Upon receiving this notice or upon this discovery, each Party
will cease and desist from further manufacturing and/or shipments of any
Products in its possession or control until a decision has been made whether a
Recall or some other corrective action is necessary. The decision to initiate a
Recall or to take some other corrective action, if any, will be made and
implemented by CUSTOMER. “Recall” will mean any action (i) by CUSTOMER to
recover title to or possession of quantities of the Products sold or shipped to
third parties (including, without limitation, the voluntary withdrawal of
Products from the market); or (ii) by any regulatory authorities to detain or
destroy any of the Products. Recall will also include any action by either Party
to refrain from manufacturing, selling or shipping quantities of the Products to
third parties which would have been subject to a Recall if sold or shipped.

(b) Recalls. If (i) any governmental or regulatory authority issues a directive,
order or, following the issuance of a safety warning or alert about a Product, a
written request that any Product be Recalled, (ii) a court of competent
jurisdiction orders a Recall, or (iii) CUSTOMER determines that any Product
should be Recalled or that a “Dear Doctor” letter is required relating the
restrictions on the use of any Product, NPI will co-operate as reasonably
required by CUSTOMER, in accordance with all Applicable Laws and regulations.

(c) Product Returns. CUSTOMER will have the responsibility for handling CUSTOMER
returns of the Products. NPI will give CUSTOMER any assistance that CUSTOMER may
reasonably require to handle such returns.

 

- 20 -



--------------------------------------------------------------------------------

6.4 NPI’s Responsibility for Defective and Recalled Products.

(a) Defective Product. If CUSTOMER rejects Products under Section 6.2 and NPI or
the Independent Laboratory pursuant to subsection 6.2(b) determines that the
Products manufactured and released by NPI deviate from the Product Warranty, NPI
will credit CUSTOMER’s account for NPI’s invoice price for the defective
Products and, subject to Section 2.4(b), refund to CUSTOMER the cost of the API
used in connection with the defective Products. If CUSTOMER previously paid for
Products that deviate from the Product Warranty, NPI will promptly, at
CUSTOMER’s election, either: (i) refund the invoice price and, subject to
Section 2.4(b), refund to CUSTOMER the cost of the API used in connection with
the defective Products; (ii) offset the amounts described in clause (i) against
other amounts due to NPI hereunder; or (iii) replace the Products, as soon as
practicable with Products conforming with the Product Warranty without CUSTOMER
being liable for payment therefor under Section 3.1, and, subject to
Section 2.4(b), refund to CUSTOMER the cost of the API used in connection with
the defective Products.

(b) Recalled Product. If a Recall or return results from, or arises out of, a
failure by NPI to provide Products that conform to the Product Warranty, in
addition to the amounts described under Section 6.4(a), NPI will also be
responsible for the documented out-of-pocket expenses of the Recall or return.
In all other circumstances, Recalls, returns or other corrective actions will be
made at CUSTOMER’s cost and expense.

(c) Replacement Product. If CUSTOMER rejects Products under Section 6.2 and NPI
or the Independent Laboratory pursuant to subsection 6.2(b) determines that the
Products manufactured and released by NPI deviate from the Product Warranty, NPI
will, if requested by CUSTOMER, use commercially reasonable efforts to
manufacture and supply to CUSTOMER as soon as reasonably possible similar
quantities of Product produced hereunder in accordance and conformity with the
Product Warranty.

(d) Limitation. Except as expressly provided in this Agreement, NPI will have no
obligation for any claims related to Product produced hereunder in accordance
and conformity with the Product Warranty that (i) is caused by deficiencies in
the Specifications, the safety, efficacy or marketability of the Products or any
distribution thereof, (ii) results from a defect in a Component that is not
reasonably discoverable by NPI using the test methods set forth in the
Specifications, (iii) is caused by actions of third parties occurring after the
Product is shipped by NPI under Section 5.4, (iv) is due to packaging design or
labeling defects or omissions for which NPI has no responsibility, or (v) is due
to any unascertainable reason despite NPI having supplied Products that conform
to the Product Warranty.

 

- 21 -



--------------------------------------------------------------------------------

6.5 Disposition of Defective or Recalled Products.

CUSTOMER will not dispose of any damaged, defective, returned or Recalled
Products for which it intends to assert a claim against NPI without NPI’s prior
written authorization to do so, and NPI reserves the right to instruct CUSTOMER
to return any such Products to NPI. NPI will bear the cost of shipping or
disposition for any damaged, defective, returned or Recalled Products for which
it bears responsibility due to a failure of the Products to conform to the
Product Warranty. In all other circumstances, CUSTOMER will bear the cost of
disposition for any damaged, defective, returned or Recalled Products.

6.6 Healthcare Provider or Patient Questions and Complaints.

CUSTOMER will have the sole responsibility for responding to questions and
complaints from its customers. Questions or complaints received by NPI from
CUSTOMER’s customers, healthcare providers or patients will be promptly referred
to CUSTOMER. NPI will co-operate as reasonably required to allow CUSTOMER to
determine the cause of and resolve any questions and complaints. This assistance
will include follow-up investigations, including testing. In addition, NPI will
give CUSTOMER all mutually agreed upon information that will enable CUSTOMER to
respond properly to questions or complaints about the Products as set forth in
the Quality Agreement. Unless it is determined that the cause of any of the
complaints resulted from a failure by NPI to supply Products that conform to the
Product Warranty, all costs incurred under this Section 6.6 will be borne by
CUSTOMER.

ARTICLE 7

CO-OPERATION

7.1 Quarterly Review.

Upon execution of this Agreement each Party will appoint one of its employees to
be a relationship manager responsible for serving as a liaison between the
Parties. The relationship managers will meet not less than quarterly to review
the current status of the business relationship and manage any issues that have
arisen. The quarterly review will address key performance indicators, inventory
on hand, and other operational and financial topics. In addition, technical
representatives of each Party shall meet two times per year to discuss process
improvements and other technical matters relating the Manufacture of the
Product.

7.2 Governmental Agencies.

Subject to Section 7.8, each Party may communicate with any Authority, including
but not limited to Authorities responsible for granting regulatory approval for
the Products, regarding the Products if, in the opinion of that Party’s counsel,
such communication is necessary to comply with the terms of this Agreement or
the requirements of any Applicable Laws, governmental order or regulation.
Unless in the reasonable opinion of its counsel there is

 

- 22 -



--------------------------------------------------------------------------------

a legal prohibition against doing so, a Party will provide notice to the other
Party and permit the other Party to accompany and take part in any
communications with any Authority, and to receive copies of all communications
from each Authority, relating to the performance of Manufacturing Services.

7.3 Records and Accounting by NPI.

NPI will keep records of the manufacture, testing and shipping of the Products,
and retain samples of the Products as are necessary to comply with Applicable
Laws and manufacturing regulatory requirements applicable to NPI, as well as to
assist with resolving Product complaints and other similar investigations.
Copies of such records and samples will be retained for a period of one (1) year
following the date of Product expiry, or longer if required by Applicable Laws
or regulations, at which time CUSTOMER will be contacted concerning the delivery
and destruction of the documents and/or samples of Products. CUSTOMER is
responsible for retaining samples of the Products necessary to comply with the
legal/regulatory requirements applicable to CUSTOMER.

7.4 Inspection.

CUSTOMER or its designated representative(s) may inspect NPI reports and records
relating to this Agreement during normal business hours and with reasonable
advance notice, but a NPI representative must be present during this inspection.

7.5 Access.

NPI will give CUSTOMER or its designated representative(s) reasonable access at
mutually agreeable times to the areas of the manufacturing site in which the
Products are manufactured, stored, handled or shipped to permit CUSTOMER to
verify that the Manufacturing Services are being performed in accordance with
the Specifications, cGMPs and Applicable Laws. With the exception of “for-cause”
audits, CUSTOMER will be limited to one cGMP-type audit, at no charge, lasting
no more than two (2) days, and involving no more than two (2) auditors. CUSTOMER
may request additional cGMP-type audits, additional audit days, or the
participation of additional auditors subject to payment to NPI of a fee of $*
for each additional audit day and $* per audit day for each additional auditor.
The right of access set forth in this Section 7.5 will not include a right to
access or inspect NPI’s financial records.

7.6 Notification of Regulatory Inspections.

NPI will notify CUSTOMER as soon as possible but no less than within one
(1) Business Day of receipt of notice of any inspections by any Authority
involving the Products or the facility in which the Manufacturing Services are
performed or that could otherwise reasonably be expected to impact NPI’s ability
to perform hereunder. NPI will also notify CUSTOMER of receipt of any FDA Form
483s, warning letters, or any other significant

 

*

Confidential material redacted and filed separately with the Commission.

 

- 23 -



--------------------------------------------------------------------------------

regulatory action or communication from an Authority that relate to the Products
or the facility in which the Manufacturing Services are performed or that could
otherwise reasonably be expected to impact NPI’s ability to perform hereunder,
and provide CUSTOMER with a copy of such FDA Form 483s, warning letters, or any
other documents relating to significant regulatory action or communication from
an Authority.

7.7 Reports.

NPI will supply on an annual basis an Annual Product Review Report that includes
all Product data in its control, including release test results, statistical
process control data and charts, statistical quality control data and charts,
complaint test results, and all investigations (in manufacturing, testing and
storage), that CUSTOMER reasonably requires in order to complete any filing
under any applicable regulatory regime, including any Annual Report that
CUSTOMER is required to file with an Authority. Any additional report(s)
requested by CUSTOMER beyond the scope of cGMPs and customary FDA or EMA
requirements will be subject to an additional fee to be agreed upon between NPI
and CUSTOMER. NPI will work in good faith to integrate CUSTOMER’s enterprise
resource planning platform where possible with NPI’s enterprise resource
planning platform. If additional costs are required with such integration,
CUSTOMER shall be so notified in advance and shall be responsible for such costs
if CUSTOMER opts for such integration to proceed.

7.8 FDA Filings.

(a) Regulatory Authority. Subject to NPI’s obligations as manufacturer of the
Product and its obligations under this Agreement, CUSTOMER will have the sole
responsibility for filing all documents with all Regulatory Authorities and
taking any other actions that may be required for the receipt and/or maintenance
of Regulatory Authority approval for the commercial manufacture of the Products.
NPI will assist CUSTOMER, to the extent consistent with NPI’s obligations under
this Agreement, to obtain Regulatory Authority approval for the commercial
manufacture of all Products as quickly as reasonably possible.

(b) Verification of Data. At least thirty (30) days prior to filing any
documents with any Regulatory Authority that incorporate data generated by NPI,
CUSTOMER will give NPI a copy of the documents incorporating this data to give
NPI the opportunity to verify the accuracy of these documents as they relate to
NPI generated data.

(c) Verification of CMC. At least thirty (30) days prior to filing with any
Regulatory Authority any documentation which is or is equivalent or has a
similar purpose to the FDA’s Chemistry, Manufacturing, and Controls (“CMC”)
related to any marketing authorization, such as a New Drug Application or
Abbreviated New Drug Application, CUSTOMER will give NPI a copy of the relevant
CMC sections where NPI-generated data is used as well as all supporting
documents that have been relied upon to prepare the CMC. This disclosure will
permit NPI to verify that the CMC accurately describes the work that NPI has
performed and the manufacturing processes that NPI will perform under this
Agreement. CUSTOMER will give NPI copies of all relevant pages of FDA filings at
the time of submission that contain CMC information regarding the Product, as
requested.

 

- 24 -



--------------------------------------------------------------------------------

(d) Deficiencies. If NPI determines that any of the information given by
CUSTOMER under paragraphs (b) and (c) above is inaccurate or deficient in any
manner whatsoever (the “Deficiencies”), NPI will notify CUSTOMER in writing of
such Deficiencies within one (1) Business Day of identifying the deficiency.

(e) CUSTOMER Responsibility. Subject to NPI’s obligations as manufacturer of the
Product and its obligations under this Agreement, the Parties agree that in
reviewing the documents referred to in paragraph (b) above, NPI’s role will be
limited to verifying the accuracy of the data generated by NPI. Subject to the
foregoing, NPI will not assume any responsibility for the accuracy of any
application for receipt of an approval by a Regulatory Authority. Subject to
NPI’s obligations as manufacturer of the Product and its obligations under this
Agreement, CUSTOMER is solely responsibility for the preparation and filing of
the application for approval by the regulatory authorities and any relevant
costs will be borne by CUSTOMER.

(f) Inspection by Regulatory Authorities. If CUSTOMER does not give NPI the
documents requested under this Section 7.8 within the time specified and if NPI
reasonably believes that NPI’s standing with a Regulatory Authority may be
jeopardized as a result of such failure, NPI may, in its sole discretion, delay
or postpone any inspection by the Regulatory Authority until NPI has reviewed
the requested documents and is satisfied with their contents. Subject to the
foregoing sentence, NPI will promptly and fully cooperate with any all
inspections and instructions received from or carried out by any Authority.

ARTICLE 8

TERM AND TERMINATION

8.1 Initial Term.

This Agreement will become effective as of the Effective Date and will continue
for five (5) years (the “Initial Term”) unless terminated earlier by one of the
Parties in accordance herewithin. This agreement will automatically continue
after the Initial Term for successive terms of two (2) years each unless either
Party gives written notice to the other Party of its intention to terminate this
Agreement at least twelve (12) months prior to the end of the then current Term.

8.2 Termination.

(a) Either Party at its sole option may terminate this Agreement as set forth in
this Section 8.2(a) upon written notice where the other Party has failed to
remedy a material breach of any of its representations, warranties or other
obligations under this Agreement within sixty (60) days following receipt of a
written notice (the “Remediation Period”) of the breach that expressly states
that it is a notice under this Section 8.2(a) (a “Breach Notice”). In the event
the material

 

- 25 -



--------------------------------------------------------------------------------

breach that is the subject of a Breach Notice is not cured within the initial
sixty (60) day Remediation Period, the non-breaching Party may, in its sole
discretion, agree to extend the Remediation Period based on a schedule and
proposed actions are reasonably likely to allow for cure in a sufficient and
timely manner. Notwithstanding the foregoing, after the first twenty
(20) Batches of Product have been release to CUSTOMER, CUSTOMER may terminate
this Agreement on thirty (30) days notice in the event that NPI releases to
CUSTOMER, within a twelve (12) month period, three or more Batches of Product
which deviate from the Specifications, cGMPs or Applicable Law.

(b) Either Party at its sole option may immediately terminate this Agreement
upon written notice, but without prior advance notice, to the other Party if:
(i) the other Party is declared insolvent or bankrupt by a court of competent
jurisdiction; (ii) a voluntary petition of bankruptcy is filed in any court of
competent jurisdiction by the other Party; or (iii) this Agreement is assigned
by the other Party for the benefit of creditors.

(c) This Agreement may be terminated by CUSTOMER: (a) at any time upon twelve
(12) months prior written notice; (b) immediately by written notice to NPI if
NPI or any of its agents or employees performing under this Agreement becomes a
Debarred Entity or Individual, as set forth in Section 9.4; or (c) upon thirty
(30) days prior written notice to NPI in the event that: (i) CUSTOMER, in its
sole discretion, determines that the Product shall not be marketed or shall be
withdrawn from the market; or (ii) any Authority withdraws approval of or fails
to approve the manufacturing or marketing of the Product or CUSTOMER reasonably
believes that any Authority will take (or, as context requires, fail to take)
any such action; or (iii) any Authority takes any action, or raises any
objection, that prevents CUSTOMER from importing, exporting, purchasing or
selling the Product, including but not limited to any final regulatory or
clinical determination that a Product will not receive marketing approval.
However, in such event CUSTOMER will remain liable for and will make any
payments due to NPI under clause 4.2(b) above in addition to any other
obligations CUSTOMER may have in the event of termination under Section 8.4
below.

(d) NPI may terminate this Agreement (a) upon twenty four (24) months prior
written notice, at any time after the third (3rd) anniversary of the Effective
Date, (b) upon thirty (30) days prior written notice to CUSTOMER in the event
that CUSTOMER, in its sole discretion, determines that the Product shall not be
marketed or shall be withdrawn from the market and has provided written
notification directly to NPI of the same in accordance with Section 8.3; or
(c) upon twelve (12) months’ prior written notice if CUSTOMER assigns under
Section 14.4 any of its rights under this Agreement to an assignee that is, as
its principal business activity, a contract manufacturer of pharmaceutical
product, or is an entity against whom NPI has or had a lawsuit or other material
dispute.

 

- 26 -



--------------------------------------------------------------------------------

8.3 Product Discontinuation.

For any Product that has received marketing approval, CUSTOMER will provide NPI
with at least six (6) months written advance notice if CUSTOMER intends not to
order Manufacturing Services for a Product due to CUSTOMER’s voluntary decision
to discontinue such Product in the market.

8.4 Obligations on Termination.

If this Agreement is completed, expires or is terminated in whole or in part for
any reason other than by CUSTOMER under Section 8.2(a), then (in addition to any
other rights and remedies a non-defaulting Party may have against a defaulting
Party):

(a) CUSTOMER will take delivery of and pay for all undelivered Products that are
manufactured and/or packaged under a Firm Order at the time of notice of
termination, at the Price in effect at the time the Firm Order was placed;

(b) CUSTOMER will purchase, at NPI’s cost (including all costs incurred by NPI
for the purchase and handling of the Inventory), Components purchased, or
subject to non-cancellable order, by NPI to fill Firm Orders or in accordance
with Section 5.2 prior to notice of termination being given; provided that NPI
will make commercially reasonable efforts to cancel any pending orders for such
Components or to return or sell items in the Inventory back to its supplier(s)
if possible;

(c) Except in the event of a termination by CUSTOMER under Section 8.2(a),
CUSTOMER will satisfy the purchase price payable under NPI’s orders with
suppliers of Components, if the orders were made by NPI in reliance on Firm
Orders or in accordance with Section 5.2;

(d) CUSTOMER will make commercially reasonable efforts, at its own expense, to
remove from NPI site(s), within twenty (20) Business Days, all of CUSTOMER’s
Components and Materials (whether current or obsolete), supplies, chattels,
equipment or other moveable property owned by CUSTOMER, related to the Agreement
and located at a NPI site or that is otherwise under NPI’s care and control,
excluding any Product that remains to be delivered to CUSTOMER under this
Agreement (“CUSTOMER Property”). If CUSTOMER fails to remove the CUSTOMER
Property within twenty (20) Business Days following the completion, termination
or expiration of this Agreement, CUSTOMER will pay NPI $* per pallet, per month,
one pallet minimum thereafter for storing the CUSTOMER Property and will assume
any third party storage charges invoiced to NPI regarding the CUSTOMER Property.
Further, NPI shall have the right to dispose, at CUSTOMER’s expense, any
CUSTOMER Property that remains at a NPI site more than six (6) months after
termination of this Agreement, with prior written notice to CUSTOMER. NPI will
invoice CUSTOMER for the storage and/or disposal charges according to the
provisions of Section 5.6 of this Agreement.

 

* Confidential material redacted and filed separately with the Commission.

 

- 27 -



--------------------------------------------------------------------------------

(e) Upon the request of CUSTOMER, and at CUSTOMER’s expense, NPI will reasonably
assist CUSTOMER in transferring the manufacture of the Products to a third party
manufacturing facility. However, no competitor of NPI in the business of
contract development or manufacture of drug products will be permitted to have
access to NPI’s manufacturing site. The third party manufacturer will be
required to sign a customary and appropriate confidentiality agreement with NPI
concerning the nondisclosure of NPI confidential information that may be
involved in the transfer.

(f) In the case of termination by NPI under Section 8.2(a) for CUSTOMER’s
uncured material breach of this Agreement, the non-compete in Section 2.1(j)
shall also terminate upon such termination of this Agreement.

(g) Except to the extent necessary to complete performance pursuant to
subsection (d) or to exercise rights that survive the termination of this
Agreement, each Party as a receiving Party shall deliver to the disclosing Party
such disclosing Party’s Confidential Information in the receiving Party’s
possession or control.

(h) Promptly following any notice of termination or any expiration, NPI will
update and confirm the technical information and specifications for the Product
as set forth in the Specifications (Schedule A), Stability Testing protocols and
procedures (Schedule C) and the Quality Agreement (Schedule E) as applicable, to
the extent required to reflect any needed changes to manufacturing and
validation methods.

(i) Each Party will continue to comply with their obligations under Applicable
Law which survive termination of this Agreement.

Any termination or expiration of this Agreement will not affect any outstanding
obligations or payments due hereunder prior to the termination or expiration,
nor will it prejudice any other remedies that the Parties may have under this
Agreement. For greater certainty, termination of this Agreement for any reason
will not affect the obligations and responsibilities of the Parties under
Articles 1, 10, 11 and 12 and Sections 2.1(g), 2.1(j)(subject to limitation in
Section 8.4(f)), 2.3, 2.4(b), 2.4(c), 5.4, 5.5, 6.3, 6.4, 7.3, 8.4, 13.1(b),
13.2, 13.3, 13.5, 14.1, 14.7, 14.13 and 14.14, all of which survive any
termination.

ARTICLE 9

REPRESENTATIONS, WARRANTIES AND COVENANTS

9.1 Authority.

Each Party covenants, represents and warrants that it is, and shall remain, a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of organization, it has the full right and authority to
enter into this Agreement, and it is not aware of any impediment that would
inhibit its ability to perform its obligations hereunder.

 

- 28 -



--------------------------------------------------------------------------------

9.2 CUSTOMER Warranties.

CUSTOMER covenants, represents and warrants that:

(a) To the best of CUSTOMER’s knowledge, the use of the CUSTOMER Intellectual
Property by NPI in performing the Manufacturing Services does not infringe any
Third Party Rights;

(b) To the best of CUSTOMER’s knowledge, the Products, if labeled and
manufactured in accordance with the Specifications and in compliance with cGMPs
and Applicable Laws, (i) may be lawfully used in every jurisdiction where
CUSTOMER conducts clinical studies or markets the Products, respectively, and
(ii) will be safe for human consumption.

9.3 NPI Warranties.

NPI covenants, represents and warrants that:

(a) It will perform the Manufacturing Services in accordance with the
Specifications, cGMPs, each marketing authorization for the Product, Applicable
Laws, the Quality Agreement and this Agreement;

(b) The Product shall be in conformity with cGMP, each marketing authorization
for the Product, Applicable Law, the Specifications and the Quality Agreement
(the requirements of Section 9.3(a) and 9.3(b) are the “Product Warranty”); and

(c) Knowing that the Product may be marketed and sold throughout the Territory,
it is appropriately qualified to carry out the Manufacturing Services set out
herein and has the necessary permits, consents, licences and authorizations
under Applicable Law.

9.4 Debarment.

NPI represents and warrants that neither it, nor any of its employees or agents
performing Manufacturing Services hereunder, have ever been, are currently, or
are the subject of a proceeding that could lead to it or such employees or
agents becoming, as applicable, a Debarred Entity or Individual (as defined
below). NPI further covenants, represents and warrants that if, during the term
of this Agreement, it, or any of its employees or agents performing hereunder,
become or are the subject of a proceeding that could lead to that Party
becoming, as applicable, a Debarred Entity or Individual, NPI shall immediately
notify CUSTOMER, and CUSTOMER shall have the right to immediately terminate this
Agreement by written notice to NPI as set forth in Section 8.2(c). For purposes
of this section, the following definitions apply: (i) a “Debarred Individual” is
an individual who has been debarred by the FDA pursuant to 21 USC §335a (a) or
(b) from providing services in any capacity to a person that has an approved or
pending drug product application and (ii) a “Debarred Entity” is a corporation,
partnership or association that has been debarred by the FDA pursuant to 21 USC
§335a (a) or (b) from submitting or assisting in the submission of any
abbreviated drug application, or a subsidiary or affiliate of a Debarred Entity.

 

- 29 -



--------------------------------------------------------------------------------

9.5 Permits.

(a) CUSTOMER will be solely responsible for obtaining or maintaining, on a
timely basis, any permits or other regulatory approvals for the Products or the
Specifications, including, without limitation, all marketing and post-marketing
approvals.

(b) NPI will maintain at all relevant times all governmental permits, licenses,
approval, and authorities to the extent required to enable it to lawfully and
properly perform the Manufacturing Services. NPI shall operate and maintain its
manufacturing facilities in compliance in accordance with cGMPs and Applicable
Laws, and will assure the capacity of its manufacturing facilities is sufficient
to meet the requirements of this Agreement.

9.6 No Warranty.

EACH PARTY HERETO MAKES NO REPRESENTATION OR WARRANTY OF ANY KIND, EITHER
EXPRESSED OR IMPLIED, BY FACT OR LAW, OTHER THAN THOSE EXPRESSLY SET FORTH IN
THIS AGREEMENT, INCLUDING ANY IMPLIED REPRESENTATION OR WARRANTY WITH RESPECT TO
(I) MERCHANTABILITY, NON-INFRINGEMENT, SUITABILITY OR FITNESS FOR A PARTICULAR
PURPOSE, (II) THE LIKELIHOOD OF SUCCESS OF ANY APPLICATION FOR MARKETING
AUTHORIZATION RELATING TO ANY PRODUCTS CURRENTLY IN DEVELOPMENT OR FOR WHICH
MARKETING AUTHORIZATION HAS NOT YET BEEN GRANTED EITHER IN THE U.S. OR IN ANY
OTHER COUNTRY, OR (III) THE PROBABLE SUCCESS OR PROFITABILITY OF ANY PRODUCTS
AFTER THE EFFECTIVE DATE.

ARTICLE 10

REMEDIES AND INDEMNITIES

10.1 Consequential Damages.

(a) Except for claims by third parties under Section 10.3, NPI shall in no event
be liable to the CUSTOMER in contract, tort, negligence, breach of statutory
duty or otherwise for (i) any (direct or indirect) loss of profits, of
production, of anticipated savings, of business or goodwill or (ii) for any
other liability, damage, costs or expense of any kind incurred by the other
Party of an incidental or consequential nature, regardless of any notice of the
possibility of such damages.

(b) Except for claims by third parties under Section 10.4, CUSTOMER shall in no
event be liable to NPI in contract, tort, negligence, breach of statutory duty
or otherwise for (i) any (direct or indirect) loss of profits, of production, of
anticipated savings, of business or goodwill or (ii) for any other liability,
damage, costs or expense of any kind incurred by the other Party of an
incidental or consequential nature, regardless of any notice of the possibility
of such damages.

 

- 30 -



--------------------------------------------------------------------------------

10.2 Limitation of Liability.

Except for claims under Section 2.4(b) and claims arising out of the intentional
misconduct or gross negligence of NPI or its employees, NPI’s maximum liability
to CUSTOMER under this Agreement for any reason whatsoever, including, without
limitation, any liability arising from or relating to a breach of its
representations, warranties, or other obligations under this Agreement will not
exceed * percent (*%) of the total amount paid by CUSTOMER to NPI for the *
months immediately preceding the date such liability is incurred.

10.3 NPI Indemnities.

At all times during the term of this Agreement and thereafter, NPI agrees to
defend, indemnify and hold CUSTOMER, its Affiliates, officers, directors,
employees and agents harmless against any and all losses, damages, costs,
claims, demands, judgments and liability to, from and in favor of third parties
resulting from, or relating to (1) any claim of personal injury or property
damage to the extent that the injury or damage is the result of negligence or
willful misconduct of NPI or its Affiliates, agents, officers, subcontractors or
employees, (2) any act or omission that results in a material breach of this
Agreement by NPI, including, without limitation, any representation or warranty
contained herein, (3) failure to meet Applicable Law or cGMPs, or (4) failure to
follow the written directions of any Authority, except to the extent that the
losses, damages, costs, claims, demands, judgments and liability are due to the
negligence or wrongful act(s) of CUSTOMER, its officers, directors, employees,
agents or Affiliates, or as may be covered under Section 10.4.

10.4 CUSTOMER Indemnities.

At all times during the term of this Agreement and thereafter, CUSTOMER agrees
to defend, indemnify and hold NPI, its officers, directors, employees, agents
and Affiliates harmless against any and all losses, damages, costs, claims,
demands, judgments and liability to, from and in favor of third parties
resulting from, or relating to (1) any claim of infringement or alleged
infringement of any Third Party Rights in the Products, or any portion thereof,
(2) any claim of personal injury or property damage resulting from or relating
to the marketing, sale, consumption, or use of the Products and (3) any act or
omission that results in a material breach of this Agreement by CUSTOMER,
including, without limitation, any representation or warranty contained herein,
except to the extent that the losses, damages, costs, claims, demands, judgments
and liability are due to the negligence or willful misconduct of NPI, its
officers, directors, Affiliates, employees or agents, or as may be covered under
Section 10.3.

 

* Confidential material redacted and filed separately with the Commission.

 

- 31 -



--------------------------------------------------------------------------------

10.5 Indemnification Procedures.

With respect to any indemnification obligation under this Agreement, the
following conditions shall be applicable:

(a) The Party to be indemnified (the “Indemnified Party”) shall notify the
indemnifying Party (the “Indemnifying Party”) promptly in writing, and in
reasonable detail, of any claim (any such claim, a “Third Party Claim”) which
may give rise to an obligation on the part of the Indemnifying Party hereunder,
except that any failure to give any such notification shall only affect the
Indemnifying Party’s obligation to indemnify the Indemnified Party if the
Indemnifying Party has been prejudiced as a result of that failure; and

(b) the Indemnifying Party shall have the right to defend such Third Party
Claim, at such Indemnifying Party’s expense and with counsel of its choice
reasonably satisfactory to the Indemnified Party; provided, that, the
Indemnifying Party conducts the defense of such Third Party Claim actively and
diligently. If the Indemnifying Party assumes the defense of such Third Party
Claim, the Indemnified Party agrees to reasonably cooperate in such defense at
the expense of the Indemnifying Party. So long as the Indemnifying Party is
conducting the defense of such claim actively and diligently, the Indemnified
Party may retain separate co-counsel at its sole cost and expense and may
participate in the defense of such Third Party Claim, and neither any
Indemnifying Party nor any Indemnified Party will consent to the entry of any
Judgment or enter into any settlement with respect to such Third Party Claim
without the prior written consent of the other, which consent will not be
unreasonably withheld. In the event the Indemnifying Party does not or ceases to
conduct the defense of such Third Party Claim actively and diligently, (a) the
Indemnified Party may defend against, and, with the prior written consent of the
Indemnifying Party (which consent shall not be unreasonably withheld), consent
to the entry of any Judgment or enter into any settlement with respect to, such
Third Party Claim (provided, that, the Indemnifying Party may retain separate
co-counsel at its sole cost and expense and may participate in the defense of
such Third Party Claim), (b) the Indemnifying Party will reimburse the
Indemnified Party for the costs of defending against such Third Party Claim to
the extent provided in Article 10 and (c) the Indemnifying Party will remain
responsible for any indemnifiable Losses the Indemnified Party may suffer as a
result of such Third Party Claim to the extent provided in Article 10; and

(c) any indemnification hereunder shall be made net of any insurance proceeds
recovered by the Indemnified Party; provided, that, if, following the payment to
the Indemnified Party of any amount under Article 10, such Indemnified Party
recovers any insurance proceeds in respect of the claim for which such
indemnification payment was made, such Indemnified Party shall promptly pay an
amount equal to the amount of such insurance proceeds (but not exceeding the
amount of such indemnification payment from the Indemnifying Party) to the
Indemnifying Party.

 

- 32 -



--------------------------------------------------------------------------------

ARTICLE 11

CONFIDENTIALITY

11.1 Obligation. Each Party agrees to hold in confidence and not disclose to any
third party (including its agents or Affiliates) or use for its own benefit,
except as permitted under this Agreement, any of the following information which
is disclosed to it by the other Party (“Confidential Information”): (a) any
information provided to one Party by the other Party or its employees, agents,
customers, suppliers or subcontractors that is marked with a proprietary,
confidential or other similar notice or orally disclosed to one Party by the
other Party and followed by written notice within thirty days of such oral
disclosure indicating said information was confidential; and (b) if not so
marked, information that is reasonably understood by one Party to be the
confidential information of the disclosing Party. For purposes of this Article
11, without limiting the rights of CUSTOMER hereunder, the Specifications and
Quality Agreement and any information relating to CUSTOMER’s customers,
products, business and finances shall be deemed to be Confidential Information
of CUSTOMER. The term Confidential Information shall not include any item of
information which: (i) the receiving Party can prove was in its possession prior
to disclosure thereof by the disclosing Party without requirements of
confidential treatment; (ii) is or becomes generally available to the public
other than as a result of any action by the receiving Party; (iii) is rightfully
disclosed to the receiving Party by a third party without the imposition on the
receiving Party of any confidentiality obligation or restrictions on use; or
(iv) the disclosing Party states in writing should not be considered to be
confidential.

11.2 Use of Confidential Information. Each Party shall, except as otherwise set
forth herein, (a) hold all Confidential Information of the other Party in
confidence and not disclose such Confidential Information to anyone except its
employees, agents, subcontractors or suppliers who have a need to know and who
are at all times informed of, and understand that they are bound to observe, the
same confidentiality and nondisclosure restrictions and obligations as are set
forth in this Agreement; (b) protect the confidentiality of and take all steps
necessary to prevent disclosure or unauthorized use of the other Party’s
Confidential Information to prevent it from falling into the public domain or
the possession of persons not legally bound to maintain its confidentiality; and
(c) advise the disclosing Party in writing if it becomes aware of any
misappropriation or misuse of the disclosing Party’s Confidential Information by
any person, and provide reasonable assistance to the disclosing Party in any
proceeding or lawsuit related thereto.

11.3 Ownership of Confidential Information. Each Party shall be deemed the owner
of all right, title and interest, including all Intellectual Property rights, in
and to their own Confidential Information.

11.4 Legal Disclosure. This Agreement will not prevent the receiving Party from
disclosing Confidential Information of the disclosing Party to the extent it is
required to be revealed pursuant to law or by obligations pursuant to any
listing agreement with or rules of any national securities exchange, provided,
however, the receiving Party which is under any such requirement of law shall
give reasonable notice to the disclosing Party of such requirement and shall
cooperate with the disclosing Party (at the cost and expense of the disclosing
Party) in reasonable legal efforts to limit or mitigate any such disclosure so
as to preserve the proprietary nature of any Confidential Information contained
therein.

 

- 33 -



--------------------------------------------------------------------------------

11.5 Injunctive Relief. The Parties acknowledge and agree that any breach or
threatened breach of this Article 11 may result in irreparable harm to the Party
whose Confidential Information is subject to such breach or threatened breach,
for which remedies at law may not be adequate. Each Party, as a disclosing
Party, shall therefore be entitled to seek injunctive relief in any court of
competent jurisdiction in addition to any other remedy at law or in equity in
the event of a material breach of this Article 11.

11.6 Term. The confidentiality obligations of the Parties contained in this
Article 11 shall remain binding upon both Parties during the term of this
Agreement and for a period of seven (7) years after the termination or expiry of
this Agreement, regardless of the cause of such termination.

ARTICLE 12

DISPUTE RESOLUTION

12.1 Commercial Disputes.

If any dispute arises out of or in connection with this Agreement (other than a
dispute determined in accordance with Section 6.2(b) or a Technical Dispute, as
defined in Section 12.2), the Parties will, in good faith, first try to resolve
it amicably. In this regard, either Party may send a notice of dispute to the
other, and each Party will appoint, within ten (10) Business Days from receipt
of the notice of dispute, a single representative having full power and
authority to resolve the dispute. The representatives so designated will meet as
necessary in order to resolve the dispute in a timely fashion. If these
representatives fail to resolve the matter within one (1) month from their
appointment, or if a Party fails to appoint a representative within the ten
(10) Business Day period set forth above, the dispute will immediately be
referred to the Chief Executive or Chief Operating Officer (or such other
officer as he/she may designate) of each Party who will meet and discuss as
necessary to try to resolve the dispute amicably. Should the Parties fail to
reach a resolution under this Section 12.1, the Parties may resort to a court of
competent jurisdiction in accordance with Section 14.14.

12.2 Technical Dispute Resolution.

If a dispute arises (other than disputes about the matters set out in Sections
6.2(b) and 12.1) between the Parties that is exclusively related to technical
aspects of the manufacturing, packaging, labeling, quality control testing,
handling, storage or other activities under this Agreement (a “Technical
Dispute”), the Parties will make all reasonable efforts to

 

- 34 -



--------------------------------------------------------------------------------

resolve the dispute by amicable negotiations. In this regard, senior
representatives of each Party will, as soon as practicable and in any event no
later than ten (10) Business Days after a written request from either Party to
the other, meet in good faith to resolve any Technical Dispute. If, despite this
meeting, the Parties are unable to resolve a Technical Dispute within a
reasonable time, and in any event within thirty (30) Business Days of this
written request, the Technical Dispute will, at the request of either Party, be
referred for determination to an expert in accordance with Schedule D. If the
Parties cannot agree whether a dispute is a Technical Dispute, Section 12.1 will
prevail. For greater certainty, the Parties agree that the release of the
Products for sale or distribution under the applicable marketing approval for
the Products will not by itself indicate compliance by NPI with its obligations
for the Manufacturing Services and further that nothing in this Agreement
(including Schedule D) will remove or limit the authority of the relevant
qualified person (as specified by the Quality Agreement) to determine whether
the Products are to be released for sale or distribution.

ARTICLE 13

INTELLECTUAL PROPERTY PROVISIONS

13.1 Grant.

(a) For the term of this Agreement, CUSTOMER hereby grants to NPI a
non-exclusive, paid-up, royalty-free, non-transferable license to CUSTOMER
Intellectual Property and CUSTOMER New Intellectual Property to perform the
Manufacturing Services solely for CUSTOMER.

(b) NPI hereby grants to CUSTOMER, a perpetual, irrevocable, non-exclusive,
paid-up, royalty-free, transferable, sub-licensable, worldwide license to use,
modify and enhance any NPI Intellectual Property used in performing the
Manufacturing Services to manufacture, use, sell or otherwise commercialize the
Product and any other products that have ferric citrate as an active ingredient.

13.2 Ownership.

(a) CUSTOMER shall be the sole and exclusive owner of all CUSTOMER Intellectual
Property and CUSTOMER New Intellectual Property.

(b) NPI shall be the sole and exclusive owner of all NPI Intellectual Property.

13.3 Disclosure; Assignment.

NPI: (a) shall at all times during the term of this Agreement make prompt, full
written disclosure to CUSTOMER and hold in trust for the sole right and benefit
of CUSTOMER any CUSTOMER New Intellectual Property, and (b) hereby assigns to
CUSTOMER any and all right, title and interest throughout the world that NPI may
have, now and in the future, in and to all CUSTOMER New Intellectual Property
without any obligation on CUSTOMER to pay

 

- 35 -



--------------------------------------------------------------------------------

royalties or other remuneration therefor, and (c) shall cause all of its
employees, consultants, agents and Affiliates to assign any and all right title
and interest that they may have, now or in the future, in and to all CUSTOMER
New Intellectual Property. To the extent CUSTOMER New Intellectual Property is
copyrightable (including without limitation, computer programs, source code,
object code and supporting documentation), it shall be deemed a “work made for
hire” or alternatively a “specially commissioned work” under the Copyright Act
of 1976 and shall become and remain the sole property of CUSTOMER. To the extent
any such material may not be a “work made for hire”, NPI agrees to assign and
does hereby assign such material to CUSTOMER. To the extent any of NPI’s rights
in any CUSTOMER New Intellectual Property, including any moral rights, are not
capable of assignment under applicable law, NPI hereby irrevocably and
unconditionally waives all enforcement of such rights against, and grants to
CUSTOMER the perpetual, sole and exclusive right and license to use and exploit
such rights without restriction on a royalty-free basis to the maximum extent
permitted under applicable law. NPI, on behalf of itself and its Affiliates,
shall assist CUSTOMER, at CUSTOMER’s request and expense, in every proper way to
secure CUSTOMER’s rights in any CUSTOMER New Intellectual Property in any and
all countries, including the disclosure to CUSTOMER of all pertinent information
and data with respect thereto, the execution of all documents, applications,
specifications, oaths, assignments, recordations and all other instruments which
CUSTOMER shall deem necessary or appropriate in order to apply for and obtain
such rights, title and interest in and to such CUSTOMER New Intellectual
Property. NPI’s obligation to execute or cause to be executed, when it is in its
power to do so, any such instrument or papers shall continue after the
termination of this Agreement until the expiration of the last such intellectual
property right to expire in any country of the world, provided that CUSTOMER
shall promptly reimburse NPI for its reasonable costs and expenses incurred in
connection with such execution.

13.4 Prosecution. Each Party will be solely responsible for the costs of filing,
prosecution and maintenance of patents and patent applications on its own
Inventions and/or copyrights and copyright applications on its own Intellectual
Property.

13.5 Notification of improvements. NPI will give CUSTOMER written notice, as
promptly as practicable, of all Inventions that can reasonably be deemed to
constitute improvements or other modifications of the API, the Products or the
NPI Intellectual Property used in performing the Manufacturing Services which
are owned or otherwise controlled by NPI and which NPI uses to perform the
Manufacturing Services. CUSTOMER will give NPI written notice, as promptly as
practicable, of any Inventions that can reasonably be deemed to constitute
improvements or other modifications of the API or Products or processes or
technology specific to or dependent upon the API or the Products, which are
owned or otherwise controlled by CUSTOMER and which CUSTOMER determines in its
sole discretion is necessary for NPI to perform the Manufacturing Services.

13.6 No License.

Neither Party has, nor will it acquire, any interest in any of the other Party’s
Intellectual Property unless otherwise expressly agreed to in writing. Neither
Party will use any Intellectual Property of the other Party, except as
specifically authorized by the other Party herein or by other written agreement
or as required for the performance of its obligations under this Agreement.

 

- 36 -



--------------------------------------------------------------------------------

ARTICLE 14

MISCELLANEOUS

14.1 Insurance.

Each Party will maintain commercial general liability insurance, including
blanket contractual liability insurance covering through the term of this
Agreement and for a period of three (3) years thereafter, which insurance will
afford limits of not less than (i) * dollars ($*) for each occurrence for bodily
injury or property damage liability arising out of premises and ongoing
operations; and (ii) * dollars ($*) in the aggregate for bodily injury or
property damage liability with respect to product and completed operations
liability. It is understood and agreed that insurance for products and completed
operations liability may be maintained via a separate or stand-alone policy. NPI
will obtain and maintain such insurance for any and all property owned or to be
supplied to CUSTOMER under this Agreement when and for so long as NPI has
possession or control over such property. If requested in writing each Party
will provide the other with a certificate of insurance evidencing the above and
showing the name of the issuing company, the policy number, the effective date,
the expiration date and the limits of liability. NPI shall maintain all risk
property coverage for building, contents and personal property of others in
NPI’s care, custody and control. NPI shall also maintain worker’s compensation
coverage at statutory limits and employer’s liability coverage of $*. A waiver
of subrogation in favor of CUSTOMER shall be added to NPI’s general liability
and worker’s compensation policies. A waiver of subrogation in favor of NPI will
be added to CUSTOMER’s general liability policy. The insurance certificate will
further provide for a minimum of thirty (30) days written notice to the insured
of a cancellation of, or material change in, the insurance.

14.2 Independent Contractors.

The Parties are independent contractors and this Agreement will not be construed
to create between NPI and CUSTOMER any other relationship such as, by way of
example only, that of employer-employee, principal agent, joint-venturer,
co-partners or any similar relationship, the existence of which is expressly
denied by the Parties hereto. A Party shall have no authority to bind or act on
behalf of the other Party. This Agreement shall not entitle NPI to participate
in any benefit plan or program of CUSTOMER. NPI shall be responsible for, and
agrees to comply with, obligations under all applicable tax laws for payment of
income and, if applicable, self employment tax. NPI is not entitled to worker’s
compensation coverage by CUSTOMER, and NPI hereby waives any and all rights NPI
may have to be covered under CUSTOMER’s worker’s compensation policies.

 

* Confidential material redacted and filed separately with the Commission.

 

- 37 -



--------------------------------------------------------------------------------

14.3 No Waiver.

Either Party’s failure to require the other Party to comply with any provision
of this Agreement will not be deemed a waiver of such provision or any other
provision of this Agreement, with the exception of Sections 6.2 and 8.2(a).

14.4 Assignment.

This Agreement shall inure to the benefit of and be binding upon the Parties
hereto, their successors and assigns. The Parties agree:

(a) Except in connection with a sale of all or substantially all of its assets,
NPI may not assign this Agreement except with the written consent of CUSTOMER.

(b) Subject to Section 8.2(d), CUSTOMER may assign this Agreement or any of its
rights or obligations hereunder without approval from NPI. However, CUSTOMER
will give prompt written notice to NPI of any assignment, any assignee will
covenant in writing with NPI to be bound by the terms of this Agreement. Any
partial assignment will be subject to a cost review of the assigned Products by
NPI and is subject to assignee and NPI reaching agreement as to revisions, if
any, to the fees. Failing such an agreement, NPI may terminate this Agreement
with respect to the assigned Products on twelve (12) months prior written notice
to the assignee.

14.5 Force Majeure.

Neither Party will be liable for the failure to perform its obligations under
this Agreement if the failure is caused by an event beyond that Party’s
reasonable control, including, but not limited to, strikes or other labor
disturbances, lockouts, riots, quarantines, communicable disease outbreaks,
wars, acts of terrorism, fires, floods, storms, interruption of or delay in
transportation, lack of or inability to obtain fuel, power or components or
compliance with any order or regulation of any government entity acting within
color of right (a “Force Majeure Event”). A Party claiming a right to excused
performance under this Section 14.5 will immediately notify the other Party in
writing of the extent of its inability to perform, which notice will specify the
event beyond its reasonable control that prevents the performance.

14.6 Additional Product.

Additional products may be added to this Agreement upon the mutual agreement of
both Parties and such additional products will be governed by the general
conditions hereof with any special terms (including, without limitation, price)
governed by amendments to Schedules A, B, and C as applicable.

 

- 38 -



--------------------------------------------------------------------------------

14.7 Notices.

Any notice, approval, instruction or other written communication required or
permitted hereunder will be sufficient if made or given to the other Party by
personal delivery, by telecopy, facsimile communication, confirmed receipt
email, or by sending the same by first class mail, postage prepaid to the
respective addresses, telecopy, facsimile numbers, or electronic mail addresses
as set forth below:

If to CUSTOMER:

Keryx Biopharmaceuticals, Inc.

750 Lexington Ave., 20th Floor, New York, NY 10022

Attention: Ron Bentsur, CEO

Facsimile No.: 212-531-5961

Email address: rbentsur@keryx.com

with copy to: joliviero@keryx.com

If to NPI:

Norwich Pharmaceuticals, Inc.

6826 State Highway 12, Norwich, NY 13815

Attention: Terence S. Novak, President

Facsimile No.: 607-335-3100

Email address: terry.novak@norwich.com

or to such other addresses, telecopy or facsimile numbers, or electronic mail
addresses given to the other Party in accordance with the terms of this
Section 14.7. Notices or written communications made or given by personal
delivery, telecopy, facsimile, or electronic mail will be deemed to have been
sufficiently made or given when sent (receipt acknowledged), or if mailed, five
days after being deposited in the United States mail, postage prepaid or upon
receipt, whichever is sooner.

14.8 Severability.

If any provision of this Agreement is determined by a court of competent
jurisdiction to be invalid, illegal or unenforceable in any respect, this
determination will not impair or affect the validity, legality or enforceability
of the remaining provisions of this Agreement.

14.9 Entire Agreement.

This Agreement, together with the Confidentiality Agreement, the Quality
Agreement and the Technical Services Agreement, constitutes the full, complete,
final and integrated agreement between the Parties hereto relating to the
subject matter hereof and supersedes all previous written or oral negotiations,
commitments, agreements, transactions or understandings concerning the subject
matter hereof. Any modification, amendment or supplement to this Agreement must
be in writing and signed by authorized representatives of both Parties.

 

- 39 -



--------------------------------------------------------------------------------

14.10 Other Terms.

No terms, provisions or conditions of any purchase order or other business form
or written authorization used by CUSTOMER or NPI will have any effect on the
rights, duties or obligations of the Parties under, or otherwise modify, this
Agreement, regardless of any failure of CUSTOMER or NPI to object to those
terms, provisions, or conditions unless the document specifically refers to this
Agreement and is signed by both Parties.

14.11 No Third Party Benefit or Right.

Each Affiliate of CUSTOMER listed on Schedule 1.4 shall have the right to
enforce the terms of this Agreement against NPI, subject to the same limitations
and defenses as those available to CUSTOMER and without a right to vary,
terminate or amend the terms of this Agreement. Subject to the foregoing
sentence, nothing in this Agreement will confer or be construed as conferring on
any third party any benefit or the right to enforce any express or implied term
of this Agreement.

14.12 Execution in Counterparts.

This Agreement may be executed in two or more counterparts, by original or
facsimile signature, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

14.13 Use of CUSTOMER Name.

NPI will not make any use of CUSTOMER’s name, trademarks or logo or any
variations thereof, alone or in connection with any other word or words, without
the prior written consent of CUSTOMER.

14.14 Governing Law, Venue.

This Agreement will be construed and enforced in accordance with the laws of the
State of New York and the laws of the United States of America applicable
therein, without reference to any principles of conflict of laws that would
apply the law of another jurisdiction; the Parties hereby agree and consent that
subject to Article 12, the venue for any dispute arising out of or relating to
this Agreement shall lie solely and exclusively in the state or federal courts
located in the State of New York. The Parties expressly reject any application
to this Agreement of (a) the United Nations Convention on Contracts for the
International Sale of Goods; and (b) the 1974 Convention on the Limitation
Period in the International Sale of Goods, as amended by that certain Protocol,
done at Vienna on April 11, 1980.

 

- 40 -



--------------------------------------------------------------------------------

14.15 Headings.

The Parties agree that the section and article headings are inserted only for
ease of reference, shall not be construed as part of this Agreement, and shall
have no effect upon the construction or interpretation of any part hereof.

The remainder of this page was intentionally left blank.

 

- 41 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the duly authorized representatives of the Parties have
executed this Agreement as of the date first written above.

 

Norwich Pharmaceuticals, Inc. By:  

 

Name:   Terence S. Novak Title:   President Date:  

 

Keryx Biopharmaceuticals, Inc. By:  

 

Name:   Ron Bentsur Title:   Chief Executive Officer Date:  

 

 

- 42 -



--------------------------------------------------------------------------------

SCHEDULE A

PRODUCT LIST AND SPECIFICATIONS

Product List

 

Product

   Package

— *

   *

— *

   *

— *

   *

— *

   *

— *

   *

— *

   *

— *

   *

Specifications:

Tablets Per Batch *kg: * Tablets per batch

Quantity of Ferric Citrate per 1g tablet: *mg per 1gram tablet.

 

* Confidential material redacted and filed separately with the Commission.



--------------------------------------------------------------------------------

SCHEDULE B

COMMERCIAL UNIT PRICE 2014

Proposal 130024R06

Pricing includes cost of all excipients and packaging components, as follows:

Minimum Bottle Wall Thickness *

 

Description

   Lot Size    Packaging    Price  

*

   *    *    $                * 

*

   *    *    $                * 

*

   *    *    $                * 

*

   *    *    $                * 

*

   *    *    $                * 

*

   *    *    $                * 

*

   *    *    $                * 

Minimum Bottle Wall Thickness *

 

Description

   Lot Size    Packaging    Price  

*

   *    *    $                * 

 

* Confidential material redacted and filed separately with the Commission.

 

- 2 -



--------------------------------------------------------------------------------

SCHEDULE C

ANNUAL STABILITY TESTING

Proposal 130378

NPI and CUSTOMER will agree in writing on any stability testing to be performed
by NPI in connection with the Products. The agreement will specify the
commercial and Product stability protocols applicable to the stability testing
and the fees payable by CUSTOMER for this testing.

*

 

* Confidential material redacted and filed separately with the Commission.

 

- 3 -



--------------------------------------------------------------------------------

SCHEDULE D

TECHNICAL DISPUTE RESOLUTION

Technical Disputes that cannot be resolved by negotiation under Section 12.2
will be resolved as follows:

1. Appointment of Expert. Within ten (10) Business Days after a Party requests,
under Section 12.2 of the Agreement, that an expert be appointed to resolve a
Technical Dispute, the Parties will jointly appoint a mutually acceptable expert
with experience and expertise in the subject matter of the dispute. If the
Parties are unable to so agree within such ten (10) Business Day period, or if
disclosure of a conflict by an expert under Paragraph 2 hereof which results in
the Parties not confirming the appointment of the expert, then an expert with
experience and expertise in the subject matter of dispute (willing to act in
that capacity hereunder) will be appointed by an experienced arbitrator on the
roster of JAMS.

2. Conflicts of Interest. Any person appointed as an expert will be entitled to
act and continue to act as an expert even if at the time of his appointment or
at any time before he gives his determination, he has or may have some interest
or duty which conflicts or may conflict with his appointment if, before
accepting such appointment (or as soon as practicable after he becomes aware of
the conflict or potential conflict), he fully discloses the interest or duty and
the Parties after the disclosure will have confirmed his appointment.

3. No Arbitrator. No expert will be deemed to be an arbitrator and the
provisions of the Federal Arbitration Act or of any other applicable statute
(foreign or domestic) and the law relating to arbitration will not apply to the
expert or the expert’s determination or the procedure by which the expert
reaches his determination under this Schedule D.

4. Procedure. Where an expert is appointed:

 

  (a) Timing. The expert will be so appointed on condition that (i) he promptly
fixes a reasonable time and place for receiving representations, submissions or
information from the Parties and that he issues the authorizations to the
Parties and any relevant third party for the proper conduct of his determination
and any hearing and (ii) he renders his decision (with full reasons) within
fifteen (15) Business Days (or another date as the Parties and the expert may
agree) after receipt of all information requested by him under paragraph 4(b)
hereof.

 

  (b) Disclosure of Evidence. The Parties undertake one to the other to give to
any expert all such evidence and information within their respective possession
or control as the expert may reasonably consider necessary for determining the
matter before him which they will disclose promptly and in any event within five
(5) Business Days of a written request from the relevant expert to do so.

 

  (c) Advisors. Each Party may appoint any counsel, consultants and advisors as
it feels appropriate to assist the expert in his determination and so as to
present their respective cases so that at all times the Parties will co-operate
and seek to narrow and limit the issues to be determined.



--------------------------------------------------------------------------------

  (d) Appointment of New Expert. If within the time specified in paragraph 4(a)
above the expert has not rendered a decision in accordance with his appointment,
a new expert may (at the request of either Party) be appointed and the
appointment of the existing expert will thereupon cease for the purposes of
determining the matter at issue between the Parties save that if the existing
expert renders his decision with full reasons prior to the appointment of the
new expert, then this decision will have effect and the proposed appointment of
the new expert will be withdrawn.

 

  (e) Final and Binding. The determination of the expert will, except for fraud
or manifest error, be final and binding upon the Parties.

 

  (f) Costs. Each Party will bear its own costs for any matter referred to an
expert hereunder and, in the absence of express provision in the Agreement to
the contrary, the costs and expenses of the expert will be shared equally by the
Parties.

For greater certainty, the release of the Product(s) for sale or distribution
under the applicable marketing approval for the Product(s) will not by itself
indicate compliance by NPI with its obligations for the Manufacturing Services
and further that nothing in this Agreement (including this Schedule D) will
remove or limit the authority of the relevant qualified person (as specified by
the Quality Agreement) to determine whether the Products are to be released for
sale or distribution.

 

- 2 -



--------------------------------------------------------------------------------

SCHEDULE E

QUALITY AGREEMENT

[attached]



--------------------------------------------------------------------------------

SCHEDULE F

Material Lead Times for Minimum Order Quantities

 

Material

   Lead Times    Minimum Order Quantities

*

   *    *

*

   *    *

*

   *    *

*

   *    *

*

   *    *

*

   *    *

*

   *    *

*

   *    *

*

   *    *

*

   *    *

 

* Confidential material redacted and filed separately with the Commission.



--------------------------------------------------------------------------------

Schedule 1.4

Customer Affiliates

 

1. Keryx Biopharma UK Limited